 



  [tlogo.jpg]       Date: January 3, 2014  

 

BRENDAN CHRISTOPHER FLOOD AND MATTHEW BRIAND

 

and

 

STAFFING 360 SOLUTIONS INC.

 

DEED OF WARRANTIES

 

containing warranties, indemnities and covenants relating to the sale and
purchase of all the issued shares in

 

INITIO INTERNATIONAL HOLDINGS LIMITED

 

  Ref: NAR/GF/45125802

Thomas Eggar LLP

14 New Street London EC2M 4HE

 

Telephone  +44 (0)207 9729720

Facsimile   +44 (0)207 9729722

DX no.        88 London

 

www.thomaseggar.com

 



 

 



 

Contents

 



Clause   Page Number       1 Definitions and Interpretation 3       2 Warranties
13       3 Tax Covenant 14       4 Notices 23       5 Assignment 24       6
General 25       7 Contract Rights of Third Parties 26       8 Law and
Jurisdiction 26       9 Severance 26       10 Counterparts 27       11 Entire
Agreement 27       Schedule 1 28       The Covenantors 28       Schedule 2 29  
    Part A:  Details of the Company 29         Part B:  Details of Subsidiaries
30       Schedule 3 The Warranties 38     Schedule 4 Limitation of Covenantors’
Liability 56

 



2

 

 

THIS DEED is made the 3rd day of January 2014

 

Parties:

 

(1)THE PERSONS whose names and addresses are listed in column (1) of Schedule 1
(the "Covenantors" and each a “Covenantor”); and

 

(2)STAFFING 360 SOLUTIONS INC., (Company No. 4447620), a Nevada Corporation,
whose registered offices is at 641 Lexington Avenue, Suite 1526, New York, NY
10022, USA (the “Purchaser”).

 

RECITALS:

 

(A)Initio International Holdings Limited is a company registered in England and
Wales under Company No. 07116112, and details of the Company are set out in Part
1 of Schedule 2.

 

(B)The Purchaser is to acquire all of the issued share capital of the Company
for the consideration as set out in the SPA.

 

(C)The Covenantors are directors and shareholders of the Company and beneficial
owners of the numbers of the Sale Shares (as hereinafter defined) in the capital
of the Company set opposite their respective names in column (2) of Schedule 1
hereto and have agreed to enter into this Deed for the purposes and in the
manner hereinafter appearing.

 

IT IS HEREBY AGREED AS FOLLOWS:

 

In this Deed, unless the context otherwise requires:-

 

1Definitions and Interpretation

 

1.1In this Deed (including the Recitals), unless the context otherwise requires
the following words and phrases have the meanings set out opposite each of them
below:-

 

“Accounts” means the audited consolidated financial statements of Initio and the
Group for the year ended 31 December 2012;

 

"Accounts Date": means 31 December 2012;

 

“Affiliate”: means, with respect to a specified Person, any other Person or
member of a group of Persons acting together that, directly or indirectly,
through one or more intermediaries, Controls, or is Controlled by or is under
common Control with, the specified Person;

 

3

 

 

"Audited Financial Statements": shall have the meaning given in the SPA;

 

"Business Day": means a day (other than Saturday or Sunday) on which banks are
open for general business in the City of London;

 

"Claim" has the meaning given in Schedule 4;

 

"Claim for Tax": means any notice, demand, assessment, return, accounts,
computations, letter or other document issued by or on behalf of any Taxing
Authority or the taking of any other action by or on behalf of any Taxing
Authority from which it appears that any member of the Group has or may be
likely to have any Liability to Tax;

 

"Companies Act": means the Companies Act 2006;

 

"Company": means Initio International Holdings Limited particulars of which are
set out in Part 1 of Schedule 2;

 

"Completion": means completion of the sale and purchase of the Sale Shares by
the Purchaser under the SPA;

 

"Confidential Information": means all confidential information used in or
otherwise relating to the Group or its business or affairs including (without
limitation) customer and client lists, information relating to its operations
and processes, technical information, know how information relating to future
business development or planning, future projects, commercial relationships,
information relating to litigation or legal advice, in each case, in whatever
form held;

 

"Connected Person": means in relation to any other person, a person who is
connected with that other person within the meaning of 1122 of the CTA 2010 and
a "Group of Connected Persons" means a group of persons who are so connected
with one another;

 

"Contract": means any agreement or commitment whether conditional or
unconditional and whether by deed, under hand, oral or otherwise;

 

"Covenantors Solicitors": means Mishcon de Reya of Summit House, 12 Red Lion
Square, London WC1R 4QD;

 

4

 

 

“CTA 2009”: means Corporation Tax 2009;

 

“CTA 2010”: means Corporation Tax 2010;

 

"Data Room": means the documents and information contained or referred to in the
electronic data room, as updated from time to time, virtually hosted and
maintained by the Covenantors' Solicitors, made available to, amongst others,
the Purchaser and its advisers by the Covenantors' Solicitors;

 

"Disclosure Letter": means the letter of the same date as this Deed in the
agreed terms from the Covenantors to the Purchaser and delivered to the
Purchaser’s Solicitors (and which includes the Disclosure Materials);

 

“Disclosure Materials”: means (i) the documents and materials listed in Schedule
5 and (ii) each and every document contained in the Data Room, which have been
disclosed to the Purchaser for the purpose of the Disclosure Letter and which
form part of the Disclosure Letter.

 

"Encumbrance": means any Lien or other interest or equity of any person
(including any right to acquire, option or right of pre-emption) or any
mortgage, charge, pledge, claim lien, assignment, hypothecation, security,
interest, title, negative pledge, retention or any other security agreement or
arrangement (whether monetary or not) or any agreement or commitment to give or
create any of the foregoing;

 

"Enlarged Group": means the Purchaser, the Company and the Subsidiaries;

 

"Event": means the existence of any state of affairs or a transaction, act,
event, payment, occurrence or omission of whatever nature, including without
limitation the acquisition, disposal or realisation of any asset and the making
of any claim relevant for Taxation purposes and, without limitation, shall
include the receipt or deemed receipt for the purposes of Tax Legislation of any
profits, income or gains; and any reference to an Event occurring on or before
the date of Completion shall include:-

 

(a)an Event which is deemed for the purposes of any Tax Legislation to have
occurred or which is otherwise treated or regarded as having occurred on or
before the date of Completion; and

 

5

 

 

(b)an Event which occurred or is deemed to have occurred after the date of
Completion if the combined effect of that Event and any Event or Events which
occurred or are deemed for the purposes of any Tax Legislation to have occurred
on or before Completion is to give rise to a Liability to Taxation or increased
Liability to Taxation;

 

"Group": means the Company and the Subsidiaries and "member of the Group" or
"Group Company" means any one of them;

 

“Governmental Body”; means any foreign, federal, state, provincial or local
governmental body or political subdivision thereof, and any agency or other
entity exercising executive, legislative, judicial, regulatory or administrative
functions of government, including, without limitation, all taxing authorities;



 

"IP Rights": means patents, trademarks and registered designs (including
applications for the same and unregistered marks and designs), service marks
trade names copyrights trade secrets discoveries, improvements, designs,
techniques, technical information, knowhow and show how, engineering and
technical data, specifications, formulae, computer programs and other
confidential processes, methods and information and other protected rights,
assets and know how of any kind;

 

“Key Employee”: means an employee of the Company who meets any one or more of
the following criteria: (i) owns either directly or indirectly at least five
percent of the issued shares of the Company (excluding Simon Lythgoe); or (ii)
is an officer or member of the board of directors of the Company and
Subsidiaries.

 

“Latest Balance Sheet” means the statement of assets liabilities and
shareholders equity of the Company and the Subsidiaries on a combined basis for
the year to date ending 30 September 2013 and the related statements of revenue
and expenditure for the period then ended;

 

“Lien”: means any interest, consensual or otherwise, in property securing a
monetary obligation owed to, or a claim by, a Person other than the owner of the
Property, whether such interest is based on the common law, statute or contract,
including without limitation, all liens, mortgages, security interests, pledges,
deeds of trust, statutory liens for unpaid rentals, options or other charges and
encumbrances;

 

6

 

 

"Liability to Taxation": means any liability of any member of the Group to make
a payment of or in respect of Taxation whether or not the same is primarily
payable by any member of the Group and whether or not any member of the Group
has or may have any right of reimbursement against any other person or persons:-

 

(a)the Loss of any Relief where such Relief has been taken into account in
computing and so reducing or eliminating any provision for Taxation which
appears in the Accounts or which but for such Relief was treated as an asset of
the Company in the Accounts or was taken into account in computing ( and so
reducing or eliminating) any provision for deferred Taxation which appears in
the Accounts in which case the amount of the Liability for Taxation shall be the
amount of Taxation which would (on the basis of tax rates current at the date of
such Loss) have been saved but for such Loss assuming for this purpose that the
Company has sufficient profits or was otherwise in a position to use the Relief
in which case the amount of the Liability for Taxation shall be the amount of
the actual payment or the amount that otherwise would be payable;

 

(b)the Loss of any Relief which could be utilised against Tax due on future
profits of the Group (whether of an income or capital nature) in which case the
amount of the Liability for Taxation shall be the amount of Taxation which would
(on the basis of tax rates current at the time of use of such Loss) have been
saved; and

 

(c)the Loss of any right to repayment of Taxation (including any repayment
supplement) which was treated as an asset in the Accounts in which case the
amount of the Liability to Taxation shall be the amount of the right to
repayment and any related repayment supplement;

 

"Loss": means any reduction, modification, nullification, utilisation,
disallowance or clawback for whatever reason;

 

"Management Accounts": means unaudited profit and loss account and balance sheet
for the Company as at and for the period to the 31 October 2013, a copy of which
is attached to the Disclosure Letter;

 

“Material” or “Materially” (whether or not capitalized) means (a) a contract
with a potential value in excess of One Hundred Thousand Dollars ($100,000),
either individually or in an aggregate basis, or (b) a potential effect on
Initio in excess of One Hundred Thousand Dollars ($100,000), either individually
or in an aggregate basis or (c) which is otherwise material in the context of
the financial position or trading of the Group.

 

7

 

 

“Material Adverse Change” or “Material Adverse Effect” means any change, effect,
event, occurrence or state of facts that is, or is reasonably likely to be,
Materially adverse to the business and/or financial condition, assets, results
of operations of Initio or its Subsidiaries (on a combined basis), other than
any change, effect, event, occurrence or state of facts relating to the economy
in general.

 

"Net Asset Value" means the total value of the assets (tangible and intangible)
of the Group less the total liabilities of the Group applying the accounting
policies and practices used in the preparation of the Last Balance Sheet;

 

"Ordinary Shares": means the ordinary share in the capital of the Company with a
nominal value of 0.1p each;

 

"Overprovision": the amount by which any provision in the Accounts or the
Audited Financial Statements relating to Tax is overstated, applying the
accounting policies, principles and practices adopted in relation to the
preparation of the Accounts and/or the Audited Financial Statements (and
ignoring the effect of any change in law made after Completion);

 

"Profits": means in relation to any Liability to Tax within the United Kingdom,
has the meaning given in section 2(2) of the Corporation Tax Act 2009 and, in
relation to any Liability to Tax outside the United Kingdom, includes income,
profits, gains (including capital gains) or the value of supplies and any other
consideration, value or receipts used or charged for taxation purposes;

 

"Property": the properties detailed in Schedule 5;

 

"Purchaser's Group": means the Purchaser, any parent undertaking and/or
subsidiary undertaking (each as defined in section 1162 of the Companies Act
2006) of the Purchaser;

 

"Purchaser's Solicitors": means Thomas Eggar LLP of 14 New Street, London EC2M
4HE;

 

"Relevant Claim": means any claim for breach of any of the Warranties or under
the Tax Covenant;

 

8

 

 

"Relevant Percentage" means 50.43% in relation to Brendan Flood and 31.57% in
relation to Matthew Briand;

 

"Relevant Tax Assessment" means a Tax Assessment which may give rise to a
Relevant Claim;

 

"Relief": means any loss, relief, exemption, allowance, set-off, deduction or
credit relevant to the computation of any liability to make a payment of or
relating to Taxation or claimable or available pursuant to any Tax Legislation
or any deduction in computing income profits or gains for the purpose of
Taxation or any right to the repayment of Tax;

 

"Sale Shares": means the Ordinary Shares to be acquired by the Purchaser on
completion of the SPA;

 

"SPA": means the Agreement dated 30 October 2013 between the Purchaser and the
owners of shares in the Company for the sale and purchase of all the issued
shares in the Company, as amended on 10 December 2013;

 

"Straddle Tax Returns": means the following Tax Returns, in each case being Tax
Returns to be filed after Completion in respect of accounting periods which have
commenced prior to Completion but which end after Completion:

 

(d)UK corporation tax returns for Initio International Holdings Limited; Initio
International Limited; BB Professional Solutions Limited; Longbridge Recruitment
(Sales and Marketing) Limited; Longbridge Recruitment (Law) Limited; Longbridge
Recruitment (Technical) Limited; and Longbridge Recruitment (Technology
Solutions) Limited in respect of the year ending 31 December 2013;

 

(e)US tax returns for Monroe Staffing Services LLC and Faro Recruitment America
Inc in respect of the year ending 31 December 2013:

 

(i)US Corporation Income Tax Return;

 

(ii)Nevada Corporate Income Tax Return;

 

(iii)Connecticut State Income Tax Return;

 

(iv)Rhode Island State Income Tax Return;

 

(v)Massachusetts State Income Tax Return;

 

9

 

 

(vi)New Hampshire State Income Tax Return;

 

(vii)North Carolina State Income Tax Return;

 

(viii)California Sales and Payroll Return;

 

(ix)Delaware Sales and Payroll Return;

 

(x)Georgia Sales and Payroll Return;

 

(xi)Illinois Sales and Payroll Return;

 

(xii)Indiana Sales and Payroll Return;

 

(xiii)Kansas Sales and Payroll Return;

 

(xiv)Maryland Sales and Payroll Return;

 

(xv)New Jersey Sales and Payroll Return;

 

(xvi)New York Sales and Payroll Return;

 

(xvii)Texas Sales and Payroll Return;

 

(xviii)Utah Sales and Payroll Return;and

 

(xix)Virginia Sales and Payroll Return.

 

(f)Payroll tax return for Initio International Holdings Limited; Initio
International Limited; BB Professional Solutions Limited; Longbridge Recruitment
(Sales and Marketing) Limited; Longbridge Recruitment (Law) Limited; Longbridge
Recruitment (Technical) Limited; and Longbridge Recruitment (Technology
Solutions) Limited for the month ending 30 November 2013;

 

(g)Payroll tax return for Monroe Staffing Services LLC and Faro Recruitment
America Inc for the month ending 30 November 2013;

 

(h)VAT return for Initio International Holdings Limited; Initio International
Limited; BB Professional Solutions Limited; Longbridge Recruitment (Sales and
Marketing) Limited; Longbridge Recruitment (Law) Limited; Longbridge Recruitment
(Technical) Limited; and Longbridge Recruitment (Technology Solutions) Limited
for the period ending 30 November 2013.

 

10

 

 

"Subsidiaries": means each of the companies, particulars of which are set out in
Part 2 of Schedule 2;

 

"Tax" or "Taxation": means all forms of taxation duties imposts charges levies
and withholdings and whenever imposed and whether of the United Kingdom or
elsewhere and without prejudice to the foregoing includes:-

 

(i)in relation to the United Kingdom, income tax, (including for the avoidance
of doubt income tax required to be deducted from or accounted for in respect of
any payment) corporation tax, capital gains tax, value added tax, inheritance
tax; stamp duty, stamp duty reserve tax; customs and excise duties; import duty;
national insurance contributions; and social security contributions;

 

(j)occupation; franchise, value added, sales, and purchase in relation to any
jurisdiction outside the United Kingdom any tax, duty, charge or withholding in
the nature of taxation, including (without limitation) taxes on gross or net
income, profits or gains; taxes on receipts, sales, use; and

 

(k)any interest, surcharge, fine, penalty or charge payable in connection with
any of the foregoing;

 

"Tax Covenant": means the covenant in respect of Taxation given by the
Covenantors in clause 4 of this Deed;

 

"Tax Claim" has the meaning given in Schedule 4;

 

"Tax Legislation": means any legislation imposing or relating to Taxation;

 

"Taxing Authority": means HM Revenue and Customs, Department of Work and Pension
and any other statutory or governmental authority or body whatsoever of the
United Kingdom or in any other jurisdiction which seeks to determine liability
for and/or administer Taxation;

 

"Tax Warranties": means the Warranties contained in paragraphs 31 to 38 of
Schedule 3;

 

"Transaction Document": shall have the meaning given in the SPA;

 

11

 

 

"Warranties": means the warranties set out in Schedule 3 of this Deed and in
Sections 3A and 5 of the SPA.

 

1.2In this Deed (including the Recitals) unless inconsistent with the subject or
context:

 

1.2.1an expression which is defined in or to which a meaning is assigned for the
purpose of the Companies Acts or the Insolvency Act 1986 has the same meaning;

 

1.2.2a reference to "writing", or any cognate expression, includes a reference
to any communication effected by facsimile transmission or comparable means (but
not emails);

 

1.2.3a reference to a document "in the agreed terms" or "in agreed form" is a
reference to the form of the draft initialled for the purposes of identification
by or on behalf of each of the parties;

 

1.2.4a reference to a "Clause" or a "Schedule" is a reference to a clause of or
a schedule to this Deed and a reference to this Deed includes a reference to
each Schedule;

 

1.2.5any phrase introduced by the terms "including", "include", "in particular",
"inter alia" or any similar expression shall be construed as illustrative and
shall not limit the sense of the words preceding those terms;

 

1.2.6words denoting the singular shall include the plural and vice versa,
references to one gender shall include the other gender and references to
"persons" shall include references to natural persons, partnerships, bodies
corporate or unincorporated associations;

 

1.2.7headings and sub-headings are included for ease of reference only and shall
not affect the interpretation of this Deed;

 

1.2.8any reference to any statute or statutory provision shall include that
statute or statutory provisions as from time to time amended, modified, replaced
or re-enacted (whether before, on or after the date of this Deed) and any order,
regulation, instrument, bye-law or other subordinate legislation made under it;

 

12

 

 

1.2.9any reference to any English legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, official, person or
any other legal concept shall, in respect of any other jurisdiction, be treated
as including that which In their nature and effect most nearly approximate in
that jurisdiction to the English legal term;

 

1.2.10if a Warranty is qualified by the expressions "to the best of the
Covenantors' knowledge information and belief" or "so far as the Covenantors are
aware" or any similar expression, that expression shall be deemed to include a
warranty by the makers of the statement that the statement has been made by them
after making reasonable enquiry of each of the directors or officers and
employees reasonably having such knowledge of the Company and the Subsidiaries
who would know; and

 

1.2.11references to a "Tax Assessment" mean any notice, demand, assessment
return, accounts, letter or other document in each case issued by or action
taken by any Tax Authority or any self-assessment return prepared by or on
behalf of any Group Company indicating that:

 

(a)the Purchaser or a Group Company is or may be placed under a liability; or

 

(b)any Relief of any Group Company is or may be lost, set off or applied in
computing Profits or Taxation; or

 

(c)any of the assets of any Group Company or the Purchaser (including any shares
in the Company) are subject to any charge or any power of sale, mortgage or
charge resulting from or in consequence of any liability to inheritance tax, in
respect of which a Relevant Claim arises or may arise.

 

2Warranties

 

2.1The Covenantors severally warrant to the Purchaser in the terms of the
Warranties.

 

2.2The Warranties are qualified and the Covenantors shall not be liable for any
claim or demand to the extent that the facts and/or matters giving rise to the
claim or demand are fairly disclosed in the Disclosure Letter.

 

13

 

 



 

2.3Each Warranty is to be construed independently and is not limited or
restricted by any other Warranty or any other term of this Deed.

 

2.4No Covenantor will be liable for any claim or demand under this Deed, the SPA
or any Transaction Document if the matter or facts giving rise to such claim or
demand was known to the Purchaser or director or, officers at the date of this
Deed.

 

2.5The Covenantors shall not make any claim or demand or exercise any other
right or remedy which the Covenantors may have against any of the employees,
officers, consultants or professional advisers of the Company or any Subsidiary
and the Purchaser in connection with this transaction (including the provision
of information contained or reflected in the Disclosure Letter), save in the
case of fraud, fraudulent misrepresentation, wilful deception or deliberate
concealment.

 

2.6Schedule 4 shall apply to limit or exclude, in accordance with its terms, any
liability which the Covenantors might otherwise have in respect of a Claim or
Tax Claim, provided that no limitation placed upon the liability of the
Covenantors pursuant to Schedule 4 (whether as to amount, time or otherwise)
shall apply in relation to any claim by the Purchaser which is the consequence
of fraud or fraudulent misrepresentation or wilful non-disclosure by the
Covenantors.

 

3Tax Covenant

 

3.1The Covenantors severally covenant to pay (as directed by the Purchaser) to
the Purchaser or to any member of the Group an amount equal to any Liability to
Taxation of the Group resulting from:-

 

3.1.1any Event occurring or deemed, for Taxation purposes, to have occurred on
or before Completion; or

 

3.1.2any Profits earned, accrued or received in respect of any period ending on
or before Completion; or

 

3.1.3any Liability to Taxation of the Group arising as a result of any Claim for
Taxation in respect of payments made by the Group to any directors or employees
of the Group during any period prior to Completion that has not been provided
for in the Accounts and whether such payments have been treated as repayment of
loans owing to such directors and employees or as remuneration or benefits
provided by any member of the Group to such employees or directors at any time
prior to Completion and including any tax arising or payable by the Company on
the exercise of any share option in the Company granted by the Company prior to
Completion by any employee or director at any time including after Completion;
or

 

14

 

 

3.1.4the reasonable costs and expenses properly incurred by any member of the
Enlarged Group in relation to a successful Claim in relation to Taxation
pursuant to the provisions of clauses 3.1.1 to 3.1.3 (inclusive).

 

3.2The amount of the Liability to Taxation of the Group resulting from a Claim
for Tax and which is payable to the Purchaser under this Deed shall be the
amount of the actual payment made by or Loss of Relief by the relevant member of
the Group in respect of the Liability to Taxation.

 

3.3The Covenantors shall not have a liability under the Tax Covenant to the
extent that:-

 

3.3.1provision, reserve or allowance in respect of such Liability to Taxation
was made in the Accounts (including any provision for deferred tax) or in the
case of a general provision, reserve or allowance the Liability to Taxation was
taken into account when preparing such general provision, reserve or allowance;
or

 

3.3.2the Liability to Taxation either, (a) comprises United Kingdom corporation
tax on income profits or gains earned by the Group, or (b) arises as a result of
an Event occurring, in the ordinary course of the trading activities of the
Group during the period beginning immediately after the Accounts Date and ending
on Completion; or

 

3.3.3the Profits in respect of which the said Liability to Taxation arises were
actually earned, accrued or received by the Group but were not reflected in the
Accounts; or

 

3.3.4it arises or is increased as a result only of any change in the law of Tax
announced and coming into force after Completion (whether relating to rates of
Tax or otherwise) or the withdrawal of any extra-statutory concession previously
made by a Taxation Authority (whether or not the change purports to be effective
retrospectively in whole or in part); or

 

15

 

 

3.3.5it would not have arisen but for a change after Completion in the
accounting bases on which the Company or any member of the Enlarged Group values
its assets; or

 

3.3.6the Purchaser is compensated for any such matter under any other provision
of this agreement; or

 

3.3.7there is available to the Company or any member of the Group any Relief
which relates to any period prior to Completion; or

 

3.3.7it would not have arisen but for a voluntary act, transaction or omission
of the Company or any member of the Enlarged Group outside the ordinary course
of business after Completion and which the Purchaser was aware or ought
reasonably to have been aware would give rise to the Liability for Taxation or
other liability in question.

 

Conduct of Claims

 

3.4If the Purchaser or any Group Company becomes aware of or receives any
Relevant Tax Assessment, the Purchaser shall as soon as is reasonably
practicable and in any event within 15 Business Days thereof give written notice
of the Relevant Tax Assessment to the with reasonable details in respect of the
same.

 

3.5Subject to the Covenantors fulfilling their obligations under this clause
3.5, including the provision of security and unless the circumstances require
immediate action to prevent further damage or loss, the Purchaser shall, or
shall procure that each of the relevant Group Companies shall take only such
action and give all such information and assistance to the Sellers'
Representative in connection with the affairs of the Group Company as the
Sellers' Representative may reasonably and in writing request to admit, resist,
appeal or compromise a Relevant Tax Assessment. The Sellers hereby agree to
indemnify the Company and the Purchaser against all losses, costs, interest,
damages and expenses reasonably and property incurred by the Purchaser or any
Group Company (including, without limitation, interest on overdue Taxation and
any Taxation which has to be paid before a Relevant Tax Assessment can be
appealed) which may arise as a result of any such action which the Sellers'
Representative requests.  The Sellers shall provide such security as the
Purchaser reasonably requests in respect of the Sellers' obligation to provide
this indemnity. 

 

16

 

 

3.6If a Relevant Tax Assessment would become final unless appealed against
within applicable time limits, at the written request of the Sellers'
Representative, the Purchaser shall procure that the relevant Group Companies
file an appeal. The Purchaser shall not be obliged to procure that the Company
appeals against any Relevant Tax Assessment if, having given the Sellers written
notice of that Relevant Tax Assessment in accordance with clause 3.4, it has not
within ten Business Days of the giving of such notice, and no later than ten
Business Days before the expiry of any time limit for the making of an appeal,
received written instructions from the Sellers' Representative to do so and,
where payment of or in respect of the Tax concerned is required before the
making of the appeal, received in cleared funds the amount required so to be
paid from the Sellers.

 

3.7The Sellers shall not be entitled to request that the Purchaser takes any
action or procure that any action is taken under clauses 3.4 to 3.10 (inclusive)
if it is alleged by the Taxation Authority in question (in connection with the
Relevant Tax Assessment) that the Sellers have, or any Group Company whilst it
was under the control of the Sellers has, committed acts or omissions which may
constitute fraud or misfeasance.

 

3.8The actions which the Sellers' Representative may request under clause 3.5
shall include a Group Company applying to postpone (so far as legally possible)
the payment of any Tax but the Sellers shall not be entitled to have the conduct
of any proceedings arising in connection with the Tax Assessment in question. 
The Purchaser shall, and shall procure that the relevant Group Company shall,
promptly provide the Sellers with copies of all material correspondence entered
into and notes of any material conversations or meetings with any Taxation
Authority to the extent that such correspondence or notes relate to the Tax
Assessment in question.  The Sellers shall keep all such information
confidential.

 

3.9The relevant Group Company or the Purchaser (as the case may be) shall be at
liberty without reference to the Sellers to admit, compromise or otherwise deal
with any Relevant Tax Assessment after whichever is the earliest of:

 

3.9.1the receipt of a written notice from the Sellers' Representative  to the
effect that he considers the Relevant Tax Assessment should no longer be
resisted; and

 

3.9.2the expiry of a period of 20 Business Days following the service of a
notice by the Purchaser on the Sellers requiring the Sellers to clarify or
explain the terms of any request made under paragraph 3.5 if no satisfactory
written clarification or explanation for the delay is received by the Purchaser
within that period.

 

17

 

 

3.10Notwithstanding anything to the contrary in this clauses 3.4 to 3.10
(inclusive), the Purchaser shall not be obliged to procure that any Group
Company appeals against any Relevant Tax Assessment in any forum beyond the
first relevant appellate body unless independent tax counsel of at least six
years' call advises in writing that, in that counsel's opinion, the chances of
success in such a further appeal would be greater than the chances of failure.

 

3.11Neither any member of the Group nor the Purchaser shall be obliged to appeal
against any assessment to Tax raised on it if, having given the Covenantors
written notice of the receipt of such assessment, it has not within 515 Business
Days of the date for issuing any appeal received instructions in writing from
the Covenantors in accordance with clauses 3.4 to 3.10 (inclusive) to do so.

 

3.12If the Covenantors are entitled to participate in any matter relating to a
Claim for Tax pursuant to clause clauses 3.4 to 3.10 (inclusive), the Purchaser
shall keep the Covenantors informed of all matters relating to the Claim for Tax
and the Covenantors shall be entitled to see copies of all material
correspondence and/or their professional advisers reasonable access to and to
take or make copies of such records, correspondence and documents as are in the
possession and control of the Purchaser so as to enable the Covenantors and/or
their professional advisers to determine the action to be taken under clauses
3.4 to 3.10 (inclusive).

 

Overprovisions and Consequential Savings

 

3.13The Covenantors may at their own expense require the auditors of the Group
to certify whether there exists any Overprovision and the Purchaser shall
procure that the Group shall instruct its auditors to that effect and provide
all such information in any Group's control or possession as the Covenantors or
the auditors of the Group may require for these purposes. It is agreed that the
auditors shall act as experts and take account of representations made by the
Covenantors and the Purchaser.

 

3.14Within 10 Business Days of the Purchaser or any member of the Group becoming
aware that an Overprovision exists, the Purchaser shall notify the Covenantors
of the same providing details of the same and the manner in which the amount of
the Overprovision was calculated.

 

18

 

 

3.15The amount of the Overprovision (a “Relevant Amount”), shall be dealt with
in accordance with clause 3.19.

 

3.16If the Covenantors have made any payment to the Purchaser under this
Agreement of the amount of any liability to Tax  (including any grossed-up
payment in respect of any Tax liability incurred at source by way of any
withholding from any payment or deemed payment) of the Purchaser or that of any
member of the Group, and the discharge of such liability in respect of the
amount paid by the Covenantors does or would have (if it had been discharged
within 5 Business Days of the date of the payment by the Covenantors) entitled
the Purchaser or any member of the Group to a Relief, then the amount of Tax
saved on the utilization of the Relief (also a “Relevant Amount”) shall be dealt
with in accordance with clause 3.19.

 

3.17If on the utilization after the Accounts Date by any member of the Group of
any Relief which arises to any member of the Group before Completion saves any
Tax for any member of the Group (for which no claim arises against the
Covenantors under this Agreement) or where such Relief is a right to repayment
of Tax, the relevant member of the Company receives a payment after the Accounts
Date,  the amount of the Tax saved or the payment received less all costs
reasonably and properly incurred by any member of the Group in connection with
the utilization of the Relief or the obtaining of the repayment, shall be dealt
with in accordance with clause 3.19.

 

3.18If an instalment payment of Tax pursuant to The Corporation Tax (Instalment
Payments) Regulations 1998 (SI 1998/3175) made before Completion is greater than
it needed to have been, the amount of the overpayment shall be dealt with under
clause 3.19 as a Relevant Amount.

 

3.19The Relevant Amount that has been paid by the Covenantors to the Purchaser
shall on a claim by the Covenantors to that effect:

 

3.19.1first be set off and thereby reduce any amounts then payable by the
Covenantors to the Purchaser under this Agreement;

 

3.19.2to the extent that there remains a surplus, a refund  shall be made to the
Covenantors of the payments previously made by the Covenantors to the Purchaser
under the Agreement and not refunded previously under this Agreement up to the
amount of the surplus;

 

19

 

 

3.19.3to the extent that the surplus referred to in clause 3.19.2 is not
exhausted under that clause, it shall be carried forward and set against any
future liability of the Covenantors to make any payments to the Purchaser under
this Agreement.

 

Tax Computations

 

3.20The Covenantors shall give all such assistance, supply or procure to be
supplied all such information, and facilitate access to such accounting and
other records as are within their control or possession as the Purchaser may
reasonably request for the purpose of enabling the Purchaser and each member of
the Group to deal with enquiries of and returns to Taxation Authorities and to
negotiate any liability a member of the Group may have to Taxation, to the
extent that it relates to Events occurring on or before Completion.

 

3.21The Covenantors' Representative or their duly authorised agents shall and
the Purchaser shall procure that the Covenantors are entitled to, at the expense
of the Company, prepare the Tax returns and associated, notifications, claims,
elections computations for each member of the Group for all accounting periods
ended on or prior to Completion which remain outstanding at Completion (the
"outstanding returns"). The Purchaser will procure that the relevant member of
the Group shall sign and submit the outstanding returns to the relevant Taxation
Authorities without amendment or with such amendments as the Purchaser may
reasonably require within the applicable time limits. Nothing in clauses 3.20 to
3.23 (inclusive) shall oblige the Purchaser to procure the signing of any
outstanding returns which the Purchaser in its reasonable opinion considers to
be misleading or inaccurate or not compiled in accordance with the law.

 

3.22If the Purchaser becomes aware of a Relevant Tax Assessment, clauses 3.4 to
3.10 (inclusive), and not clauses 3.20 to 3.23 (inclusive), shall apply in
respect thereof.

 

3.23The Purchaser shall procure that the relevant member of the Group compiles
and files Straddle Tax Returns in accordance with the Law and to the extent that
such Straddle Tax Returns relate to Events occurring on or before Completion,
shall provide the Covenantors' Representative with a copy of the draft such
Straddle Tax Return in advance of the date on which it is due so as to enable
the Covenantors' Representative reasonable time to consider the same and shall
take account of all timely and reasonable comments reasonably made by the
Covenantors' Representative and shall provide the Covenantors' Representative
with material information and documents related to such Straddle Tax Returns as
are within the control or possession of the Purchaser or any member of the Group
which the Covenantors' Representative may reasonably request.

 

20

 

 

Recovery from Third Parties

 

3.24Where a payment has been made by the Covenantors under this Deed in full
discharge of a liability under that clause or paragraph and the Company or any
other member of the Purchaser’s Tax Group has recovered or subsequently recovers
from any person (other than the Purchaser, the Company or any member of the
Purchaser’s Tax Group or any employee or director of any of them but including a
Tax Authority) any sum in respect of such Tax Liability (other than by reason of
the use or set off of a Purchaser’s Relief), the Purchaser shall inform the
Covenantors and shall at the written request of the Covenantors (and shall
procure that the Company or the relevant member of the Purchaser’s Tax Group
shall) account to the Covenantors for the lesser of:

 

3.24.1any amount recovered and actually received by the Company or the member of
the Purchaser’s Tax Group as applicable net of any Tax on such amount and net of
any Tax that would have been payable but for the use or set off of any Relief;
and

 

3.24.2the amount paid by the Covenantors in respect of that Tax Liability.

 

3.25Any payment by the Purchaser to the Covenantors under clauses 3.24 to 3.25
(inclusive) shall be reduced by the amount of any losses, damages, liabilities,
costs and expenses suffered or incurred by the Company and the Purchaser and any
other member of the Purchaser’s Tax Group in recovering any amount from any
third party and shall be further reduced by any amount of the payment by the
Covenantors referred to in clause 3.24 which has previously been repaid to the
Covenantors.

 

Preservation of Records

 

3.26The Purchaser shall procure that in respect of Events which occur on or
before Completion and Profits arising on or before Completion, each of the Group
Companies shall preserve and make available to the Covenantors all such records
of any member of the Group as they exist at the time of Completion, and in
respect of Events which occur after Completion and Profits which arise after
Completion, the Group Companies shall maintain in an organised manner and make
available records of all such Events and Profits as may be reasonably required
by the Covenantors for the purposes of exercising or enforcing their rights or
discharging their obligations under this Agreement.

 

21

 

 

Purchaser's Covenant

 

3.27The Purchaser hereby covenants to pay each Seller an amount equal to any
Relevant Tax assessed on the Seller and all costs reasonably and properly
incurred by the Seller in connection with such Tax and the claim demand notice
or assessment made against the Seller relating to it.

 

3.28Relevant Tax for the purposes of clause 3.27 means:

 

3.28.1a liability to Tax which is a secondary liability of the Seller pursuant
to sections 713 to 715 of the Corporation Tax Act 2010 and/or sections 189 and
190 of the Capital Gains Act 1992 where the related primary liability is that of
any member of the Group in respect of which primary liability no claim arises
against the Covenantors under the Tax Covenant or where any such claim arising
has been discharged by the Covenantors; or

 

3.28.2a liability to Tax arising as a consequence of any member of the Group not
discharging a Tax liability in respect of which recovery has been made against
the Covenantors under this Agreement within five Business Days of the date of
recovery.

 

3.29The amount payable by the Purchaser under clause 3.27 shall be paid in
Pounds Sterling and in cleared funds on the later of:

 

3.29.110 Business Days after demand for the payment; and

 

3.29.210 Business Days before the date on which the relevant Tax is due and
payable (without incurring the risk of interest fined or penalties) by the
Seller to the relevant Tax Authority.

 

3.30Paragraph 2 of Part IV shall apply mutatis mutandis to any amount payable
under clauses 3.27 to 3.31 (inclusive), or pursuant to any undertaking or
indemnity given by, the Purchaser to the Covenantors or any of them under this
agreement.

 

3.31The covenant contained in clause 3.27 shall not apply to Taxation which has
been recovered by the Covenantors under section 717(2) Corporation Tax Act 2010.

 

22

 

 

4Notices

 

4.1Any notice or other communication given in connection with this Deed will be
in writing (which for the avoidance of doubt shall not include e mail) and will
be delivered personally or by fax or sent by pre-paid first class post (or air
mail if overseas) to the recipient’s address and fax number as set out in this
Deed or to any other address or fax number which the recipient has notified in
writing to the sender received not less than five Business Days before the
notice was despatched.

 

4.2A notice or other communication is deemed given:-

 

4.2.1if delivered personally, upon delivery at the address provided for in this
clause; or

 

4.2.2if sent by fax at time of transmission provided that the message was
properly addressed and dispatched to the fax machine of the recipient and there
was no evidence the fax transmission had been interrupted; or

 

4.2.3if sent by prepaid first class post, on the second Business Day after
posting it;

 

provided that, if it is delivered personally on a day which is not a Business
Day or after 5.00 p.m. on a Business Day, it will instead be deemed to have been
given or made on the next Business Day.

 

4.3Any notice or other communication addressed to any of the Covenantor’s
personal representatives, following his death notwithstanding that no grant of
representation has yet been made in respect of that Covenantor’s estate, at that
Covenantor’s address in accordance with the foregoing provisions of this clause
or at such other address as may have been notified by the personal
representatives in writing to the sender as being their address for service, and
otherwise served in accordance with the foregoing provisions, will be deemed
valid service to that Covenantor’s.

 

4.4The provisions of this clause will not apply, in the case of service of court
documents, to the extent that such provisions are inconsistent with the Civil
Procedure Rules.

 

23

 

 

4.5The Purchaser irrevocably appoints Nicolas Roche of Thomas Eggar LLP of 14
New Street, London EC2M 4HE as its agent to receive on its behalf in England and
Wales service of any proceedings arising out of or in connection with this Deed.
Service will be deemed completed on delivery to that agent (whether or not it is
forwarded to and received by its principal). If for any reason that agent ceases
to be able to act as agent or no longer has an address within England or Wales,
the Purchaser will immediately appoint a substitute and give notice to the other
parties of the new agent's name and address within England or Wales. Nothing in
this Deed affects the right to serve process in any other manner permitted by
law.

 

4.6Matthew Briand and Brendan Flood irrevocably appoint Mishcon de Reya of
Summit House, 12 Red Lion Square, London WC1R 4QD as its agent to receive on its
behalf in England and Wales service of any proceedings arising out of or in
connection with this Deed. Service will be deemed completed on delivery to that
agent (whether or not it is forwarded to and received by its principal). If for
any reason that agent ceases to be able to act as agent or no longer has an
address within England or Wales, the Purchaser will immediately appoint a
substitute and give notice to the other parties of the new agent's name and
address within England or Wales. Nothing in this Deed affects the right to serve
process in any other manner permitted by law.

 

4.7The Covenantors irrevocably appoints Lawrence Spector of Pryor Cashman LLP, 7
Times Square, New York, New York, USA as its agent to receive service of any
proceedings arising out of or in connection with this Agreement. Service will be
deemed completed on delivery to that agent (whether or not it is forwarded to
and received by its principal). If for any reason that agent ceases to be able
to act as agent or no longer has an address within the State of New York, the
shareholders will the State of New York. Nothing in this Agreement affects the
right to serve process in any other manner permitted by law.

 

5Assignment

 

5.1No party may assign subcontract or delegate the benefit of, or any of their
rights under, this Deed save that the Purchaser may assign the benefit of this
Deed to any holding company of the Purchaser or any subsidiary thereof to which
the Sale Shares are transferred.

 

24

 

 

5.2This Deed will be binding and enure for the benefit of the personal
representatives, and successors in title of each of the parties and references
to the parties will be construed accordingly.

 

6General

 

6.1The invalidity, illegality or unenforceability of any provision of this Deed
shall not affect the other provisions of this Deed.

 

6.2Unless otherwise provided, any outstanding obligation contained in this Deed
will remain in force notwithstanding Completion.

 

6.3Each party will do, or procure the doing of, all acts and things and execute,
or procure the execution of, all documents as any other party reasonably
considers necessary to give full effect to the terms of this Deed.

 

6.4Failure or delay by any party in exercising any right or remedy under this
Deed will not in any circumstances operate as a waiver of it, nor will any
single or partial exercise of any right or remedy in any circumstances preclude
any other or further exercise of it or the exercise of any other right or
remedy.

 

6.5Any waiver of any breach of, or any default under, any of the terms of this
Deed will not be deemed a waiver of any subsequent breach or default and will in
no way affect the other terms of this Deed.

 

6.6The Purchaser may release or compromise the liability of, or grant time or
any other indulgence to, any person who is a party to this Deed without in any
way prejudicing or affecting the liability (whether joint and several or
otherwise) of any other person who is a party to this Deed.

 

6.7The rights and remedies expressly provided for by this Deed will not exclude
any rights or remedies provided by law.

 

6.8No variation of this Deed will be valid unless it is in writing and signed by
or on behalf of each party to this Deed.

 

6.9No waiver by any party of any breach of this Deed shall be binding unless
made expressly and in writing and any such waiver shall relate only to the
breach to which it expressly relates and shall not apply to any subsequent or
other breach.

 

6.10The rights of the Purchaser in respect of a breach of any provision of this
Deed shall not be affected by Completion nor by the giving of any time or other
indulgence by the Purchaser to any person by any other cause whatsoever except a
specific waiver or release by the Purchaser in writing and any such waiver or
release shall not prejudice or affect any remaining rights of the Purchaser.

 

25

 

 

7Contract Rights of Third Parties

 

7.1Subject to clause 7.2, the parties to this Deed do not intend that any term
of this Deed should be enforceable, by virtue of the Contracts (Rights of Third
Parties) Act 1999, by any person who is not a party to this Deed.

 

7.2This Deed shall be enforceable by and is for the benefit of all members of
the Group and the Purchaser and its holding companies.

 

8Law and Jurisdiction

 

8.1This Deed (and any document, notice, instrument or agreement made, issued or
entered into pursuant to or in connection with this Deed) and any disputes or
claims arising out of or in connection with its subject matter or formation
(including non-contractual disputes or claims) are governed by and shall be
construed in accordance with the law of England.

 

8.2The parties hereto submit to the exclusive jurisdiction of the English courts
as regards any claim, dispute or matter arising out of or relating to this Deed.
its implementation or effect, or its subject matter or formation (including
non-contractual disputes or claims).

 

9Severance

 

9.1If any provision (or part of any provision) of this Deed is or becomes
invalid, illegal or unenforceable in any respect under the law of any relevant
jurisdiction, the validity, legality and enforceability in that jurisdiction of
the remainder of that provision (where appropriate) and of all other provisions
of this Deed shall not be in any way affected or impaired.

 

26

 

 

9.2If any provision of this Deed is or becomes invalid, illegal or unenforceable
in any respect under the law of any relevant jurisdiction and that provision
would be valid and enforceable if some part of the provision were modified, the
provision in question shall apply with such modifications as may be necessary to
make it valid.

 

9.3If any liability or obligation of any of the Covenantors under this Deed is
or becomes illegal, invalid or unenforceable in any respect, that shall not
affect or impair the liability or obligation of the other Covenantors.

 

10Counterparts

 

This Deed may be executed in any number of counterparts each of which when
executed and delivered will be an original, but all the counterparts will
together constitute one and the same agreement.

 

11Entire Agreement

 

11.1This Deed and the documents referred to or incorporated in it constitute the
entire agreement between the parties relating to the subject matter of this Deed
and supersede and extinguish any prior drafts, agreements, undertakings,
representations, warranties and arrangements of any nature whatsoever, whether
or not in writing, between the parties in relation to the subject matter of this
Deed.

 

11.2Each party acknowledges and agrees that it has not entered into this Deed in
reliance on any statement or representation of any person (whether a party to
this Deed or not) which is not expressly incorporated in this Deed. No party
will have any right or remedy for pre-contractual misrepresentation or negligent
misstatement or otherwise in respect of any statement or representation of any
person (whether a party to this Deed or not) which is not expressly incorporated
in this Deed.

 

11.3No party will have any right or remedy for any representation or statement
made or incorporated in this Deed other than in contract.

 

11.4Nothing in this Deed or in any other document referred to in it will be read
or construed as excluding any liability or remedy as a result of fraud.

 

IN WITNESS whereof this document has been executed and delivered as a Deed on
the date and year first before written.

 

27

 

  

Schedule 1

 

The Covenantors

 

 

(1)

Name

 

(2)

Address

 

(3)

Number of Sale Shares

Brendan Christopher Flood  

5A Acacia Road, Hampton TW12 3DP

 

 

870,000

(Ordinary Shares)

Matthew Briand   45 Cutlers Farm Road, Monroe, CT 06468  

79,091

(Ordinary Shares)

 

 

28

 

 

Schedule 2

 

Part 1: Details of the Company

 

Name : Initio International Holdings Limited       Registered Number : 07116112
      Date of Incorporation : 5 January 2010       Place of Incorporation :
England and Wales       Registered Office :

Suite 002, 1-9 Hardwicks Square

Hardwicks Way

Wandsworth

London SW18 4AW

      Issued Share Capital : 1,129,872 Ordinary Shares of 0.1p each      
Company Secretary : Brendan Christopher Flood       Company Directors : Brendan
Christopher Flood
Matthew Briand       Charges : None       Accounting Reference Date : 31
December       Auditors : Grace Frank LLP

 

 

29

 

 

Part 2: Details of Subsidiaries

 

 

Name : Initio International Limited       Registered Number : 06745176      
Date of Incorporation : 10 November 2008       Place of Incorporation : England
and Wales       Registered Office :

Suite 002, 1-9 Hardwicks Square

Hardwicks Way

Wandsworth

London SW18 4AW

      Issued Share Capital : 495,711 ordinary shares of £1.00 each all held by
the Company       Company Secretary : Brendan Christopher Flood       Company
Directors : Brendan Christopher Flood
Matthew Briand       Charges : Charge granted to ABN AMRO Commercial Finance
Limited for asset-backed lending facility       Accounting Reference Date : 31
December       Auditors : Grace Frank LLP

 

30

 

 

Name : BB Professional Solutions Limited       Registered Number : 07175331    
  Date of Incorporation : 2 March 2010       Place of Incorporation : England
and Wales       Registered Office :

Suite 002, 1-9 Hardwicks Square

Hardwicks Way

Wandsworth

London SW18 4AW

      Issued Share Capital : 100 ordinary shares of £1 each       Company
Secretary : Brendan Christopher Flood       Company Directors : Brendan
Christopher Flood       Charges : None       Accounting Reference Date : 31
December       Auditors : Grace Frank LLP

 

31

 

 

Name : Longbridge Recruitment (Sales & Marketing) Limited       Registered
Number : 07250883       Date of Incorporation : 12 May 2010       Place of
Incorporation : England and Wales       Registered Office :

Suite 002, 1-9 Hardwicks Square

Hardwicks Way

Wandsworth

London SW18 4AW

      Issued Share Capital : 65,000 A ordinary shares of £0.001 each and 25,000
B ordinary shares of £0.001 each       Company Secretary : Brendan Christopher
Flood       Company Directors : Brendan Christopher Flood       Charges : Charge
granted to ABN AMRO Commercial Finance Limited for asset-backed lending facility
      Accounting Reference Date : 31 December       Auditors : Grace Frank LLP

 

32

 

 

Name : Longbridge Recruitment (Technical) Limited       Registered Number :
07250883       Date of Incorporation : 12 May 2010       Place of Incorporation
: England and Wales       Registered Office :

Suite 002, 1-9 Hardwicks Square

Hardwicks Way

Wandsworth

London SW18 4AW

      Issued Share Capital : 100,000 A ordinary shares of £0.001 each      
Company Secretary : Brendan Christopher Flood       Company Directors : Brendan
Christopher Flood       Charges : Charge granted to ABN AMRO Commercial Finance
Limited for asset-backed lending facility       Accounting Reference Date : 31
December       Auditors : Grace Frank LLP

 

33

 

 

Name : Longbridge Recruitment (Law) Limited       Registered Number : 01022604  
    Date of Incorporation : 27 August 1971       Place of Incorporation :
England and Wales       Registered Office :

Suite 002, 1-9 Hardwicks Square

Hardwicks Way

Wandsworth

London SW18 4AW

      Issued Share Capital : 800,000 A ordinary shares of £0.001 each and
300,000 B ordinary shares of £0.001 each       Company Secretary : Brendan
Christopher Flood       Company Directors : Brendan Christopher Flood      
Charges : Charge granted to ABN AMRO Commercial Finance Limited for asset-backed
lending facility       Accounting Reference Date : 31 December       Auditors :
Grace Frank LLP

 

34

 

 

Name : Longbridge Recruitment (Technology Solutions) Limited       Registered
Number : 08211980       Date of Incorporation : 12 September 2012       Place of
Incorporation : England and Wales       Registered Office :

Suite 002, 1-9 Hardwicks Square

Hardwicks Way

Wandsworth

London SW18 4AW

      Issued Share Capital : 100,000 ordinary shares of £0.001 each      
Company Secretary : Brendan Christopher Flood       Company Directors : Brendan
Christopher Flood       Charges : Charge granted to ABN AMRO Commercial Finance
Limited for asset-backed lending facility       Accounting Reference Date : 31
December       Auditors : Grace Frank LLP

 

35

 

 

Name : Faro Recruitment America Inc.       Registered Number : 090403000197    
  Date of Incorporation : 3 April 2009       Place of Incorporation : United
States of America       Registered Office : 405 Lexington Avenue, 26th Floor,
New York NY 10174       Company Secretary : Steve Miller       Company Directors
: Brendan Flood and Matthew Briand       Charges : None       Accounting
Reference Date : 31 December       Auditors : None

 

36

 

 

Name : Monroe Staffing Services LLC.       Registered Number : 020207000010    
  Date of Incorporation : 7 February 2002       Place of Incorporation : United
States of America       Registered Office : 405 Lexington Avenue, 26th Floor,
New York NY 10174       Company Secretary : Steve Miller       Company Directors
: Brendan Flood and Matthew Briand       Charges : Charge in favour of Wells
Fargo in relation to an asset backed lending facility       Accounting Reference
Date : 31 December       Auditors : Plum Shapiro LLP

 

37

 

 



 

Schedule 3
The Warranties

 

In this Schedule 3:

 

(a)references to the Company shall, unless otherwise explicitly excluded, also
include each of the Subsidiaries; and

 

(b)any warranty which references a specific piece of UK legislation shall be
deemed to include, where the context requires, a reference to the equivalent
piece of legislation in which the Subsidiaries are located.

 

1.General

 

1.1The information in respect of the Company contained in Schedule 2, Part 1 and
Part 2 is true and accurate in all Material respects.

 

1.2The Company is a company duly incorporated and existing under the laws of
England and Wales.

 

1.3The Company has no subsidiaries or subsidiary undertakings other than the
Subsidiaries.

 

1.4The copies of the memorandum and articles of association of the Company
attached to the Disclosure Letter are complete and fully set out all of the
rights and restrictions attaching to each class of shares and loan capital of
the Company.

 

1.5The Company has complied in all material respects with all provisions and
requirements of the Companies Act in the United Kingdom as are or have been in
force and all returns, particulars, resolutions and other documents, including
accounts, required under any such legislation to be delivered on behalf of the
Company to the Registrar of Companies or to any governmental or other competent
authority have been properly made and delivered.

 

1.6The Company is duly qualified, licensed or admitted to do business as a
foreign corporation and is in good standing in every jurisdiction in which the
operation of its business or the ownership of its assets requires it to be so
qualified, licensed, admitted or in good standing. The Company and/or its
Subsidiaries carry on business in Nevada; Connecticut; Rhode Island;
Massachusetts; New Hampshire; North Carolina; California; Delaware; Georgia;
Illinois; Indiana; Kansas; Maryland Sales; New Jersey; New York; Texas; Utah;
Virginia and the United Kingdom.

 

1.7Each of the Subsidiaries that is not registered in England and Wales has been
duly organized and is validly existing as a corporation in good standing under
the laws of the jurisdiction shown in Part 2 of Schedule 2 in respect of that
Subsidiary, respectively, with full power and authority to own or lease its
properties and to conduct its business as currently conducted.

 

1.8The registers of shareholders and other statutory books and records of the
Company have been properly kept and contain a true, complete and accurate record
of all the matters which are required to be dealt with therein. All returns,
particulars, resolutions and other documents that the Company or any of the
Subsidiaries is required by law to file with or deliver to any authority in any
jurisdiction (including, in particular, the Registrar of Companies in England
and Wales) have been correctly made up and filed or, as the case may be,
delivered.

 

1.9No person has the right (whether exercisable presently or in the future and
whether contingent or not) to call for the issue of any share or debenture of
the Company or to convert any securities into shares or debentures, or shares or
debentures of a different class in the Company.

 

38

 

 

1.10The Covenantors have all requisite power and authority to enter into and
perform this Deed in accordance with its terms and the other documents referred
to in it.

 

1.11This Deed and the other documents referred to in it constitute (or shall
constitute when executed) valid, legal and binding obligations on the
Covenantors in the terms of the agreement and such other documents.

 

1.12Compliance with the terms of this Deed, the SPA and the documents referred
to in it shall not breach or constitute a default under any of the following:

 

1.12.1any agreement or instrument to which any Covenantor is a party or by which
any Covenantor is bound; or

 

1.12.2any order, judgment, decree or other restriction applicable to any
Covenantor.

 

1.13The Company is the sole legal and beneficial owner of the whole allotted and
issued share capital of each of the Subsidiaries as provided in Part 2 of
Schedule 2.

 

1.14The issued shares of the Subsidiaries are fully paid up.

 

1.15The execution, delivery and performance of this Deed and the consummation of
the transactions contemplated hereby will not (i) conflict with or result in a
breach or violation of any term or provision of, or constitute a default under,
the charter or bylaws of the Company, or any indenture, mortgage, deed of trust,
loan agreement, or other agreement or instrument to which the Company is a party
or by which the Company is bound or to which any of the property or assets of
the Company is subject, or (ii) so far as the Covenantors are aware, violate or
conflict with any law or order to which the Company is subject.

 

2.Share Capital

 

2.1The Sale Shares have been properly allotted and issued, are fully paid and
the Sale Shares set out against the names of the Covenantors in Schedule 1 of
the SPA are legally and beneficially owned and registered by the Covenantors
free from any Encumbrance or any claim to, or Contract to grant, any
Encumbrance. No person is alleged to be entitled to an Encumbrance in relation
to any of the Sale Shares held by the Covenantors.

 

2.2No Contract has been entered into which requires or may require the Company
or any Subsidiary to allot or issue any share or loan capital and neither the
Company nor any Subsidiary has allotted or issued any securities which are
convertible into share or loan capital.

 

2.3None of the shares in the Company was, or represents assets which were, the
subject of a transfer at an undervalue (within the meaning of section 238 or 339
of the Insolvency Act 1986) or any other transaction capable of being set aside
or varied under any insolvency laws within the past five years.

 

2.4There are no outstanding options, warrants, rights (including conversion or
pre-emptive rights and rights of first refusal or similar rights) or agreements,
orally or in writing, to purchase or acquire from the Company any shares of any
class of capital stock, or any securities or other instruments convertible into
or exchangeable for shares of capital stock of the Company, and no commitments
to issue any such securities or instruments. The authorized, issued and
outstanding capital stock of Subsidiaries is set forth in Part 2 of Schedule 2.
At the Completion, the Subsidiaries Shares shall constitute all of the issued
and outstanding equity securities of Subsidiaries.

 

2.5All dividends or distributions declared, made or paid by the Company and the
Subsidiaries have been declared, made or paid in accordance with its memorandum,
articles of association, all applicable laws and regulations and any agreements
or arrangements made with any third party regulating the payment of dividends
and distributions.

 

39

 

 

3.Directors

 

3.1The persons as named in Part 1 of Schedule 2 are all the directors of the
Company at the date hereof and there is no person who is, or could be deemed to
be, a shadow director.

 

3.2The persons as named in Part 2 of Schedule 2 are all the directors of the
Subsidiaries at the date hereof and there is no person who is, or could be
deemed to be, a shadow director.

 

4.The Accounts

 

4.1The Accounts comply with the provisions of the Companies Acts and have been
prepared in accordance with accounting standards ,policies ,principles and
practices generally accepted in the United Kingdom (including all applicable
Statements of Standard Accounting Practice and Financial Reporting Standards)
under the historical cost convention and on basis and principles consistent with
those on which the audited accounts of the Company for the immediately preceding
two financial years have been prepared.

 

4.2Without prejudice to the generality of the foregoing:-

 

(a)the fixed assets are shown in the Accounts at cost less depreciation or
amortisation consistently computed;

 

(b)the Accounts make full and proper provision for, or (if appropriate)
disclosure in a note, all liabilities of the Company as at the Accounts Date
(whether present or future or ascertained or contingent), deferred tax,
depreciation and amortisation, obsolete or slow moving stock, and all
commitments undertaken or authorised as at the Accounts Date;

 

(c)the Accounts do not include any unusual or extraordinary item of income or
expenditure;

 

(d)the Accounts fully provide for all bad and doubtful debts as at the Accounts
Date; and

 

(e)the Accounts do not understate any liability.

 

4.3The Accounts give a true and fair view of the state of affairs of the Company
and the Subsidiaries (and, in relation to the consolidated accounts, of the
Company and the Subsidiaries, and of the Group as a whole) as at the Accounts
Date and of the profit or loss of the Company and the Subsidiaries, and of the
Group, for the financial year ended on that date.

 

4.4The Accounts contain either proper provision adequate to cover, or reasonably
detailed particulars in notes to cover, all Taxation (including deferred
Taxation) and other liabilities (whether quantified, contingent, disputed or
otherwise) of the Company and the Subsidiaries as at the Accounts Date.

 

4.5The Accounts have been sent to each shareholder of the Company in accordance
with the requirements of all applicable laws and regulations.

 

4.6The Management Accounts have been carefully and honestly prepared and (having
regard to their format and the purpose for which they have been prepared) fairly
represent the assets and liabilities and the profits and losses of the Company
and the Subsidiaries as at and to the date at which they have been prepared and
are not materially misleading.

 

5.Financial and Other Records

 

5.1All accounts, books, ledgers, financial and other records of the Company:-

 

40

 

 

5.1.1have been properly prepared and maintained;

 

5.1.2constitute an accurate record of all matters required by law to appear in
them;

 

5.1.3do not contain any material inaccuracies or discrepancies; and

 

5.1.4are in the possession of the Company or the Subsidiary to which they
relate.

 

5.2No notice has been received or allegation made that any of those records are
incorrect or should be rectified.

 

5.3All statutory records, including accounting records, required to be kept or
filed by the Company or any of the Subsidiaries have been properly kept or filed
and comply with the requirements of all applicable laws and regulations.

 

5.4All deeds and documents belonging to the Company are in the possession of the
Company and those belonging to the Subsidiaries are in the possession of the
Subsidiary to which they belong.

 

5.5As at 31 October 2013, the Net Asset Value of the Group was not less than
£1.6 million.

 

6.Business

 

Since the Accounts Date:-

 

6.1no dividend has been declared, paid or made;

 

6.2no resolution of the shareholders of the Company has been passed;

 

6.3no change has been made in the accounting reference date of the Company;

 

6.4no payment (other than remuneration in respect of their employment) has been
made by the Company to, or benefit conferred (directly or indirectly) by the
Company on, any of the Covenantors, or any past or present director of or any
person who is or was at the relevant time connected (as defined in section 1122
of the Corporation Tax Act 2010) with any of the Covenantors or any such
director;

 

6.5the Company has not made any payment or incurred any obligation to make a
payment which will be prevented (whether on the grounds of being a distribution
or for any other reason) from being fully deductible for corporation tax;

 

6.6no disposal or deemed disposal which might give rise to a liability for
corporation tax on chargeable gains has been made by the Company;

 

6.7the Company has not been involved in any transaction which has given or may
give rise to a liability to Taxation on the Company (or would have given or
might give rise to such a liability but for the availability of any relief,
allowance, deduction or credit) other than corporation tax on accrued trading
income of the Company arising from transactions in the ordinary course of
business of the Company; and

 

6.8the Company has not agreed (conditionally or unconditionally) to do any of
the things referred to in any of the foregoing paragraphs.

 

7.Effect of Sale of the Sale Shares

 

7.1Neither the acquisition of the Sale Shares by the Purchaser nor compliance
with the terms of this Deed or the SPA will:-

 

7.1.1cause the Company to lose the benefit of any right or privilege it
presently enjoys; or

 

7.1.2relieve any person of any obligation to the Company (whether contractual or
otherwise), or enable any person to determine any such obligation or any right
or benefit enjoyed by the Company , or to exercise any right in respect of the
Company; or

 

41

 

 

7.1.3entitle any person to receive from the Company any finder's fee, brokerage
or other commission in connection with the purchase of the Sale Shares by the
Purchaser; or

 

7.1.4result in any customer or supplier being entitled to cease dealing with the
Company or to reduce substantially its existing level of business or to change
the terms on which it deals with the Company ; or

 

7.1.5so far as the Covenantors are aware, result in any officer or senior
employee leaving the Company; or

 

7.1.6so far as the Covenantors are aware result in a breach of contract, law,
regulation, order, judgment, injunction, undertaking, decree or other like
imposition; or

 

7.1.7so far as the Covenantors are aware result in the loss or impairment of or
any default under any licence, authorisation or consent required by the Company
for the purposes of its business.

 

8.Title to Property: Encumbrances

 

8.1Each of the Company and the Subsidiaries has, and immediately prior to the
Completion each of the Company and Subsidiaries will have, good, clear and
marketable title to all real property and good, clear and valid title to all
personal property reflected on the Accounts and all real property and personal
property acquired by the Company and Subsidiaries since June 30, 2013, in each
case free and clear of all Liens except (i) as set forth in the Disclosure
Materials and (ii) for Permitted Liens. The term “Permitted Liens,” as used in
this Deed, shall mean (i) statutory liens for taxes or assessments not at the
time due, (ii) liens in respect of pledges or deposits under workers’
compensation laws or similar legislation, (iii) carriers’, warehousemen’s,
mechanics’, laborers’ and material men’s liens if the obligations secured by
such liens are not then delinquent, (iv) encumbrances in the nature of zoning
restrictions, easements, rights or restrictions of record on the use of real
property if the same do not detract from the value of the property encumbered
thereby or impair the use of such property in the business of The Company or
Subsidiaries, as applicable.

 

8.2All real property, personal property leases and licenses pursuant to which
the Company or Subsidiaries leases or licenses from others real or personal
property are valid, subsisting and effective in accordance with their respective
terms, and there is not, under any real property lease, license or personal
property lease, any existing default or event of default of the Company,
Subsidiaries or any other party thereto. The Disclosure Materials contains
details of all real property leases, licenses and personal property leases under
which the Company and/or Subsidiaries is the lessee or licensee. True and
complete copies of all real property leases, licenses and personal property
leases are contained in the Disclosure Materials. Except as disclosed, no such
lease or license will require the consent of the lessor or licensor to or as a
result of the consummation of the transactions contemplated by this Deed. The
Company and Subsidiaries do not own any real property.

 

9.Insurance

 

Folder K, subfolder "Insurances", Folder L, subfolder "Insurances" and Folder S,
subfolder "Insurances" of the Disclosure Materials together contain a true and
accurate list of all insurance policies currently in force that cover or purport
to cover risks or losses to or associated with the Company’s and Subsidiaries’
business, operations, premises, properties, assets, employees, agents and
directors and, so far as the Covenantors are aware, all such policies are in
full force and effect. The Company and Subsidiaries have not received notice
advising them that they will be unable to renew their existing insurance
coverage as and when the same shall expire upon terms at least as favorable as
those currently in effect, other than possible increases in premiums. Except as
disclosed, neither the Company nor Subsidiaries has received any notice that any
insurer under any policy referred to in this Section 10.1 is denying liability
with respect to a claim thereunder or defending under a reservation of rights
clause.

 

42

 

 

10.Indebtedness

 

10.1The Company has no liability or obligation for Indebtedness except as
disclosed in the Disclosure Materials. Subsidiaries have no liability or
obligation for Indebtedness except as disclosed in the Disclosure Materials. The
term “Indebtedness”, as used in this Deed, shall mean: (a) any liability of the
Company or Subsidiaries created or assumed by the Company or Subsidiaries, as
applicable: (i) for borrowed money; (ii) evidenced by a bond, note, debenture or
similar instrument (including a purchase money obligation, deed of trust or
mortgage) given in connection with the acquisition of, or exchange for, any
property or assets (other than inventory or similar property acquired and
consumed or to be consumed in the ordinary course of the Company’s or
Subsidiaries’ business), including securities and debt instruments; (iii) in
respect of letters of credit issued for the Company’s or Subsidiaries’ account
and “swaps” of interest and currency exchange rates (and other interest and
currency exchange rate hedging agreements) to which the Company or Subsidiaries
is a party; or (iv) for the payment of money as lessee under leases that are
consistent with the past practice of the Company or Subsidiaries described in
the Accounts recorded as capital leases for financial reporting purposes; and
(b) any amendment, renewal, extension, revision or refunding of any such
liability or obligation; provided, however, that Indebtedness shall not include
any liability for: (1) compensation of the Company or Subsidiaries employees in
the ordinary course of business; (2) interest that has been accrued and is not
yet due and payable; (3) inventory or similar property acquired and consumed or
to be consumed in the ordinary course of the Company’s or Subsidiaries’
business; (4) services in the ordinary course of business; (5) rent or other
amounts payable under real or personal property leases that have been as
disclosed elsewhere herein, other than capital leases as described in subsection
(a)(iv) above; (6) amounts payable on credit cards to the extent used to acquire
inventory or similar property; and (7) utility bills, property taxes and other
accounts payable.

 

10.2The Company has not entered into any agreement or indenture relating to the
borrowing of money or to the mortgaging, pledging, guaranteeing or otherwise
placing a Lien on any asset or group of assets of the Company or Subsidiaries;
any partnership, joint venture, joint development, joint design, collaboration,
joint marketing, equity holders’ or other similar contract with any Person; any
obligation, or guarantee of any obligation, for borrowed money or otherwise; and
agreement with respect to the lending or investing of its funds; and any
licensing of intellectual property

 

11.Litigation

 

11.1There is no claim, legal action, suit, arbitration, or mediation proceeding
or other legal, administrative or governmental investigation, inquiry or
proceeding to which the Company has been notified in writing or, to the best of
the knowledge and belief of the Covenantors pending or threatened, against or
affecting the Company, Subsidiaries or any of their respective properties,
assets or business or any director, officer, employee or agent (in his, her or
its capacity as such) of the Company or Subsidiaries or any Shareholder or to
which any assets of the Company or Subsidiaries are subject, or to which any of
the shares of the Company or Subsidiaries capital stock is subject or relating
to the transactions contemplated by this Deed or the other Transaction Documents
or the consummation hereof or thereof.

 

43

 

 

11.2Neither the Company nor any of the Subsidiaries is subject to or bound by
any currently existing judgment, order, writ, injunction or decree.

 

11.3So far as the Covenantors are aware, the Company and the Subsidiaries are
not in default with respect to any order, writ, judgment, injunction, decree,
determination or award of any court or of any governmental agency or
instrumentality, or of any decision of any arbitrator, mediator or other dispute
resolution proceeding.

 

12.Employee Benefit Matters

 

12.1The Disclosure Materials contain details of each employee welfare benefit
plan (as defined in Section 3(l) of ERISA or any similar United Kingdom statute
(an “Employee Welfare Plan”)) currently maintained by the Company or
Subsidiaries or to which The Company or Subsidiaries contributes or is required
to contribute.

 

12.2The Disclosure Materials contain details of each employee pension benefit
plan (as defined in Section 3(2) of ERISA or any similar United Kingdom statute
(an “Employee Pension Plan”)) currently maintained by the Company or
Subsidiaries or to which the Company or Subsidiaries contributes or is required
to contribute. The Employee Welfare Plans and the Employee Pension Plans are
sometimes collectively referred to herein as the “Plans.”

 

12.3With respect to each current Plan, the Purchaser has been provided
heretofore true and complete copies of all Plan documents and all documents or
instruments establishing or constituting any related trust, annuity contract or
other funding instrument, and any amendments thereto.

 

12.4With respect to each Plan, so far as the Covenantors are aware, all
premiums, and accruals for all periods ending prior to or as of the Completion
Date shall have been made or provided for and there is no material unfunded
liability which is not reflected on the Latest Balance Sheet. So far as the
Covenantors are aware, all Plans are fully insured with no claim accrual
liabilities.

 

12.5So far as the Covenantors are aware, each Plan has been maintained, funded
and administered in all material respects in accordance with its terms and in
compliance with all applicable laws, including ERISA and the Code and similar
United Kingdom statutes. With respect to each Plan, so far as the Covenantors
are aware (i) there have been no exempt prohibited transactions, and (ii) no
breach of fiduciary duty (as determined under ERISA or any similar United
Kingdom statute) or any other failure to act or comply in connection with the
administration or investment of the assets of such Plan. No action with respect
to any Plan (other than routine claims for benefits and appeals of denials of
such claims) is pending or so far as the Covenantors are aware threatened.

 

12.6So far as the Covenantors are aware, the transfer of the Sale Shares
contemplated by the SPA will not cause the acceleration of vesting in, or
payment of, any compensation or benefits under any Plan and will not otherwise
accelerate or increase any current or potential liability or obligation under
any Plan.

 

13.Material Contracts

 

13.1Folder D13 of the Data Room contains a true and complete list as of the date
hereof of each agreement of the Company and Subsidiaries with their customers
and clients (“Customer Agreements”) in which the Company and/or the Subsidiaries
have performed and invoiced services to such customers and clients in an
aggregate amount of at least $250,000 over the period from September 30, 2012
through September 30, 2013. All Customer Agreements have been entered into in
the ordinary course of business of the Company and Subsidiaries and reflect
terms customarily offered by the Company and Subsidiaries.

 

44

 

 

13.2Folder S, subfolder "Contractors" of the Data Room contains a true and
complete list as of the Completion Date of each material agreement of the
Company or Subsidiaries with its consultants and independent contractors
(“Consultant Agreements”), in which the Company and/or the Subsidiaries have
performed and invoiced services to such consultants and independent contractors
in an aggregate amount of at least $250,000 for clients and $250,000 for
temporary workers/contractors over the previous twelve months from 1 January
2013. All Consultant Agreements have been entered into in the ordinary course of
business of the Company and Subsidiaries, and reflect terms customarily offered
by the Company and Subsidiaries.

 

13.3Folder J4 of the Data Room contains a copy of each material agreement of the
Company or Subsidiaries with its licensees and partners (“Licensee Agreements”),
and true and complete copies of the same have been delivered to Purchaser
heretofore. All Licensee Agreements have been entered into in the ordinary
course of business of the Company and Subsidiaries.

 

13.4The Disclosure Letter contains details of all material non competition and
non-disclosure agreements and non-disclosure covenants under which either of the
Company, Subsidiaries, or any Shareholder or Key Employee is or are obligated,
and true and complete copies of the same have been delivered to Purchaser
heretofore (excluding those entered into with the Purchaser). The Company and
Subsidiaries are not restricted by any agreement from carrying on their
respective business or engaging in any other activity anywhere in the world,
and, so far as the Covenators are aware, no Shareholder or Key Employee is a
party to or otherwise bound or affected by any agreement, covenant or other
arrangement or understanding that would restrict or impair his or her ability to
perform diligently his or her duties to the Company and Subsidiaries.

 

13.5Folder B3, subfolders "Monroe" and "Corporate" of the Data Room contain a
copy or details of all material contracts, agreements, employment agreements,
understandings arrangements and commitments, written or oral, of the Company and
Subsidiaries with any Key Employee or any officer or director of the Company or
Subsidiaries, including without limitation severance agreements; in each case, a
true and complete copy of such contract, agreement, understanding, arrangement
or commitment has been delivered to Purchaser heretofore.

 

13.6There are no other material contracts, agreements, understandings,
arrangements and commitments, written or oral, of the Company and Subsidiaries
by which they or their respective properties, rights or assets are bound that
are not otherwise disclosed in this Deed or the Schedules hereto.

 

13.7So far as the Covenators are aware, no event or condition has occurred or is
alleged to have occurred that constitutes or, with notice or the passage of
time, or both, would constitute a default or a basis of force majeure or other
claim of excusable delay or non performance by the Company or Subsidiaries, or
any other person or entity, under any contract, agreement, arrangement,
commitment or other understanding, written or oral, described above in this
Section 13, which default, or the delay or non performance of which,
individually or in the aggregate, would have a Material Adverse Effect. So far
as the Covenators are aware, no person or entity with whom the Company or
Subsidiaries has such a contract, agreement, arrangement, commitment or other
understanding is in default thereunder or has failed to perform fully thereunder
by reason of force majeure or other claim of excusable delay or non performance
thereunder, which default, or the delay or non performance of which,
individually or in the aggregate, would have a Material Adverse Effect.

 

45

 

 

14.Employees and Labour Matters

 

14.1Neither the Company nor Subsidiaries has been, nor is now, a party to any
collective bargaining agreement or other labor contract. So far as the
Covenantors are aware, the Company and the Subsidiaries are in compliance in all
material respects with all laws respecting employment and employment practices,
terms and conditions of employment, and wages and hours. Folder B3, subfolder
"Corporate" of the Data Room contains a list of the Key Employees and any
independent contractors who have employment contracts or loans or other
agreements with the Company or Subsidiaries in an aggregate amount exceeding
$150,000 over the previous twelve (12) months from the Effective Date, true,
complete copies of which have been delivered to the Purchaser prior to
Completion.

 

14.2True, correct and complete copies of the Company's and each of the
Subsidiary's respective Employee Manuals and Handbooks and list of benefits have
been provided to the Purchaser.

 

14.3No Key Employee, or group of employees of the Company or Subsidiaries has
notified the Company or Subsidiaries of such person’s or group’s intent to
terminate employment with the Company or Subsidiaries, and so far as the
Covenantors are aware, there are no pending or threatened Material disputes,
disagreements or controversies between the Company or Subsidiaries, on the one
hand, and any employee or consultant of the Company or Subsidiaries on the other
hand.

 

14.4Any notice required under any law applicable to the Company or Subsidiaries
in order to consummate the transactions contemplated by this Deed has been or,
prior to Completion, will be given.

 

15.Principal Customers and Suppliers

 

15.1Folder D13 of the Data Room states a total of all sales of the Company and
Subsidiaries for the period from September 30, 2012 through September 30, 2013
to each of the customers that constitute the ten (10) largest customers of the
Company and Subsidiaries, on a combined basis, in terms of the Company’s and
Subsidiaries’ sales of services during such period, and lists each of such ten
(10) largest customers. None of such customers has given notice in writing of
its intention to terminate their business with the Company or Subsidiaries or
take any other action, for any reason, which would adversely affect the
Company’s or Subsidiaries’ business or relationship with such customer.

 

15.2None of the ten (10) largest suppliers of the Company and Subsidiaries, on a
combined basis, as listed in Folder D13 of the Data Room in terms of the
Company’s and Subsidiaries’ purchase of goods or services during the six months
ended on September 30, 2013 has terminated its relationship with the Company or
Subsidiaries, or imposed Materially more adverse terms on its relationship with
the Company or Subsidiaries, on a combined basis, or indicated (for any reason)
its intention to terminate such relationship or take such adverse action with
respect thereto.

 

16.Adverse Changes and Undisclosed liabilities

 

16.1So far as the Covenantors are aware since September 30, 2013, there has not
occurred any event, circumstance or occurrence that could reasonably be expected
to have a Material Adverse Effect on the Company and Subsidiaries, on a combined
basis.

 

16.2The Company and Subsidiaries have no liability and there is no basis for any
claim with respect to any liability that has, or could reasonably be expected to
have, a Material Adverse Effect on the Company and Subsidiaries, on a combined
basis, except in either case for (a) liabilities set forth on the Latest Balance
Sheet, and (b) liabilities which have arisen since the date of the Latest
Balance Sheet in the ordinary course of business.

 

46

 

 



 

17.Legal Compliance

 

17.1Neither the Company nor Subsidiaries has received any communication, written
or otherwise, during the past three (3) years from a Governmental Body that
alleges that the Company or Subsidiaries is not in compliance with any law
applicable to the conduct of its business, the noncompliance with which could
reasonably be expected to have a Material Adverse Effect on the Company and
Subsidiaries, on a combined basis.

 

17.2So far as the Covenantors are aware, the Company and Subsidiaries possess
all certificates, licenses, permits, authorizations and approvals made or issued
pursuant to or under, or required by, laws applicable to the Company or
Subsidiaries to own, lease and operate its assets and to conduct the business of
the Company and Subsidiaries as currently conducted.

 

17.3So far as the Covenantors are aware neither the Company, Subsidiaries, any
officer, director or employee of the Company or Subsidiaries has: (a) used any
funds of the Company or Subsidiaries for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity;
(b) made any payment in violation of applicable law to any foreign or domestic
government official or employee or to any foreign or domestic political party or
campaign or violated any provision of the Foreign Corrupt Practices Act of 1977,
as amended; or (c) made any other payment in violation of applicable law.

 

17.4So far as the Covenantors are aware the operations of the Company and
Subsidiaries are and have been conducted at all times in compliance in all
material respects with money laundering statutes in all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
Governmental Body (collectively, the “Money Laundering Laws”) and no action
involving the Company or Subsidiaries with respect to the Money Laundering Laws
is pending or, to so far as the Covenantors are aware, threatened

 

18.Affiliate Transactions

 

18.1Except as related to employment, (i) there are no agreements,
understandings, arrangements (in each case whether written or oral), liabilities
or obligations between the Company or Subsidiaries or any of the Shareholders,
any trustee of the Shareholders, or any current or former shareholder, member,
partner, officer, director or manager of the Company, Subsidiaries or any
Affiliate of any such Person, on the other hand, (ii) the Company and
Subsidiaries do not provide or cause to be provided any assets, services or
facilities to any Person described in clause (i) foregoing, (iii) no Person
described in clause (i) foregoing provides or causes to be provided any assets,
services or facilities to the Company or Subsidiaries, and (iv) the Company and
Subsidiaries do not beneficially own, directly or indirectly, any interests or
investment assets of any Person described in clause (i).

 

18.2Except for the ownership by Shareholders of the Shares and the ownership by
the Company of the Subsidiaries Shares, none of the Company or the Shareholders
nor any of their Affiliates, as the case may be, have any interest of any nature
in any of the assets and properties used for or related to the business or
operations of the Company or Subsidiaries.

 

47

 

 

19.Accounts Receivable

 

The accounts receivable of the Company and Subsidiaries: (a) are collectible in
the ordinary course of business in amounts similar to amounts historically
collected (net of contractual allowances and bad debt reserves established in
accordance with prior practice), (b) represent legal, valid and binding
obligations for services actually performed by the Company or Subsidiaries, as
applicable, enforceable in accordance with their terms (except as modified by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors), (c) so far as the Covenantors are aware, there are no
contests, claims, counterclaims, rights of set off or other defences with
respect to such accounts receivable, and (d) have arisen only from bona fide
sales transactions in the ordinary course of business and are payable on
ordinary trade terms. Folder S. subfolder "Aged Debtors", Folder H, subfolder
"Longbridge", subfolder "2013" contain lists of all of the Company’s and
Subsidiaries’, respectively, of any account receivables that have been due and
payable for longer than 90 days prior to execution of this Agreement.

 

20.Environmental Matters

 

20.1So far as the Covenantors are aware, the Company and Subsidiaries have
complied with and are in compliance in all material respects with all applicable
Environmental Laws, except where the failure to comply would not have a Material
Adverse Effect, and no proceeding is pending or, to the Knowledge of the
Companyso far as the Covenantors are aware, threatened, alleging any failure to
so comply.

 

20.2The Company and Subsidiaries have not received any notice of any pending or,
so far as the Covenantors are aware, threatened litigation, proceeding or claim
to the effect that the Company or Subsidiaries may be liable to any Person, or
responsible or potentially responsible for the costs of any remedies or removal
action or other cleanup costs, as a result of non-compliance with any
Environmental Law. There is no past or present action, activity, condition or
circumstance that could be expected to give rise to any such liability on the
part of the Company or Subsidiaries to any Person for such cleanup costs.

 

20.3As used herein, the term “Environmental Law” means any foreign, federal,
state, provincial or local law, permit or agreement with any governmental body
relating to the environment in effect in any and all jurisdictions in which the
Company or Subsidiaries owns or leases property or conducts any business.

 

21.Disclosure

 

21.1Neither this Deed, the Disclosure Letter nor any of the Disclosure Materials
other schedules, attachments or exhibits hereto contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made, not misleading.

 

22.Intellectual Property Rights

 

22.1All IP Rights used in, or held in relation to the business of the Company
are solely legally and beneficially owned by the Company free from any
Encumbrance or are validly licensed to the Company.

 

22.2All IP Rights used in, or held in relation to, the business which are
registered or the subject of applications for registration or which are
unregistered trade marks are listed in the Disclosure Letter, are in the case of
the patents registered in the name of the Company and comprise a complete and
accurate list of all IP Rights owned or used by the Company and are all valid,
subsisting and enforceable.

 

22.3In respect of registered IP Rights, all renewal or maintenance fees have
been duly paid on time, all steps required for their maintenance and protection
have been taken and the Covenantors are not aware of any grounds on which any
person is or will be able to seek cancellation, rectification or any other
modification of any registration.

 

48

 

 

22.4No proceedings, actions or claims impugning the title, validity or
enforceability of IP Rights or claiming any right or interest in such IP Rights
have been notified to and received by the Company and the Covenantors are not
aware of any such proceedings actions, or claims that are pending or threatened.

 

22.5There is, and has been, no infringement of IP Rights and none is pending or
threatened.

 

22.6No agreement or consent in respect of any of the IP Rights has been entered
into or given by the Company in favour of any third party other than those
contained in the Disclosure Letter.

 

22.7The past and present activities of the Company:-

 

(a)are not, and have not been, subject to the licence, consent or permission of,
or payment to, any other party;

 

(b)do not infringe and have not infringed any IP Rights of any third party; and

 

(c)so far the Covenantors are aware, have not and will not, result in a claim in
respect of IP Rights against the Company.

 

22.8Save as required by law or regulation, neither the Covenantors nor the
Company have disclosed, nor are obliged to disclose, any know-how or other
Confidential Information to any third party, other than those of officers or
employees who are bound by obligations of confidence. Save for such officers or
employees, no third party has had access to any of the know-how or other
Confidential Information relating to or held by the Company.

 

22.9Complete and accurate copies of all licences, sub-licences and other
agreements whereby the Company is licensed or otherwise authorised to use the IP
Rights of a third party or whereby the Company licenses or otherwise authorises
a third party to use IP Rights are set out in the Data Room and are all valid,
subsisting and enforceable. No notices have been given to terminate any such
agreements, and the obligations of all parties in respect of them have been
fully complied with and no disputes have arisen in respect of them.

 

22.10The Disclosure Letter contains a full list of domain names and other
addresses in connection with the Internet or Worldwide Web which are owned by
the Company.

 

22.11In respect of any patent application made or currently proposed to be made
by the Company no objection or challenge has been raised as to the
proprietorship or validity of such patent.

 

22.12In respect of the trade marks (including unregistered trade marks and
applications for registration) which form part of the IP Rights, the Company has
not been notified of any opposition or objection to the registration of any
trade mark or that the Registrar of Trade Marks considers the mark to be
incapable of registration, or in the case if registered trade marks, of any
grounds for or proceedings in respect of rectification of the Register or
similar action.

 

22.13The Company does not use any corporate, business and trading name other
than ‘Initio', 'Monroe' and 'Longbridge'.

 

22.14The Company does not require any IP Rights other than those set out in
Paragraph 11.2and 11.8 above in order to carry out its activities and develop
and manufacture the products it sells.

 

22.15All confidential information (including know-how and trade secrets) owned
or used by the Company has been kept confidential and has not been disclosed to
third parties (other than parties who have signed written confidentiality
undertakings in respect of such information, details of which refer to
undertakings are set out in the Disclosure Letter).

 

49

 

 

22.16The activities of the Company and of any licensee of IP Rights granted by
the Company:

 

22.16.121.16.1 have not infringed, do not infringe and are not likely to
infringe the IP Rights of any third party; or

 

22.16.221.16.2 have not constituted, do not constitute and are not likely to
constitute any breach of confidence, passing off or actionable act of unfair
competition; or

 

22.16.321.16.3 have not given and do not give rise to any obligation to pay any
royalty, fee, compensation or any other sum whatsoever.

 

23.Information Technology

 

23.1The definitions in this paragraph apply in this Deed.

 

IT System: all computer hardware (including network and telecommunications
equipment) and software (including associated preparatory materials, user
manuals and other related documentation) owned, used, leased or licensed by or
to the Company.

 

IT Contracts: all arrangements and agreements under which any third party
(including, without limitation, any source code deposit agents) provides any
element of, or services relating to, the IT System, including leasing,
hire-purchase, licensing, maintenance and services agreements.

 

23.2Complete and accurate particulars of the IT System and all IT Contracts are
set out in Folder J of the Data Room.

 

23.3Save to the extent provided in the IT Contracts, the Company is the owners
of the IT System free from Encumbrances. The Company has obtained all necessary
rights from third parties to enable them to make exclusive and unrestricted use
of the IT System.

 

23.4The IT Contracts are valid and binding and no act or omission has occurred
which would, if necessary with the giving of notice or lapse of time, constitute
a breach of any such contract.

 

23.5There are and have been no claims, disputes or proceedings arising or
threatened under any IT Contracts.

 

23.6None of the IT Contracts is liable to be terminated or otherwise materially
affected by an acquisition of the Company by the Purchaser and the Covenantors
have no reason to believe that any IT Contracts will not be renewed on the same
or substantially the same terms when they expire.

 

23.7The elements of the IT System:

 

23.7.1are functioning properly and in accordance with all applicable
specifications;

 

23.7.2are not defective in any respect and have not been materially defective or
materially failed to function during the last three years;

 

23.7.3do not contain any software virus and have not within the last 12 months
been infected by any software virus or accessed by any unauthorised person;

 

23.7.4have sufficient capacity and performance to meet the current and
foreseeable business requirements of the Company;

 

23.7.5include sufficient user information to enable reasonably skilled personnel
in the field to use and operate the IT System without the need for further
assistance; and

 

50

 

 

23.7.6have been satisfactorily and regularly maintained and the IT System has
the benefit of appropriate maintenance and support agreements, complete and
accurate particulars of which are set out in Folder J of the Data Room.

 

23.8The Company has implemented appropriate procedures, (including in relation
to off-site working where applicable) for ensuring the security of the IT System
and the confidentiality and integrity of all data stored in it.

 

23.9The Company has in place a disaster recovery plan which is fully documented
and would enable the business of the Company to continue if there were
significant damage to or destruction of some or all of the IT System.

 

24.Data Protection

 

24.1The Company has notified registrable particulars under the Data Protection
Act 1998 of all personal data held by them and:

 

24.1.1have renewed such notifications and have notified any changes occurring in
between such notifications as required by that Act;

 

24.1.2have paid all fees payable in respect of such notifications;

 

24.1.3the contents of such notifications (copies of which are attached to the
Disclosure Letter) are complete and accurate; and

 

24.1.4there has been no unauthorised disclosure of personal data outside the
terms of such notifications.

 

24.2No personal data have been transferred outside the European Economic Area.

 

25.Property

 

25.1The particulars of the Property as set out in the leases contained in Folder
C1 of the Data Roomare complete true and accurate and the Property is the only
property occupied by the Company.

 

25.2The Company does not own and has not ever owned, is or been in occupation of
or is entitled to any estate or interest in or has any liability (actual or
contingent) for any freehold or leasehold property other than the Property.

 

25.3The Property is occupied exclusively by the Company which is entitled to
vacant possession of the Property and no other person has any right (actual or
contingent) to possession or occupation of the Property, or any interest in it.

 

25.4The use of the Property for the purpose stated in the leases contained in
Folder C1 of the Data Room corresponds to the use to which it is in fact put and
complies with the provisions of all relevant legislation from time to time.

 

25.5The Company has complied in all respects with all covenants, obligations,
restrictions and provisions binding upon it in relation to the Property.

 

25.6The Company has not at any time assigned or otherwise disposed of any
freehold or leasehold property in respect of which the Company has any
continuing liability either as original contracting party or by virtue of any
direct covenant or under an authorised guarantee agreement given on a sale or
assignment to or from the Company or as a surety for the obligations of any
other person in relation to any real property and no claim has been made against
the Company in respect of any leasehold property formerly held by it or in
respect of which it acted as a guarantor nor is any such claim anticipated.

 

25.7No notices under the Landlord and Tenant (Covenants) Act 1995 have been
served on the Company.

 

25.8There is no subsisting breach of any obligation relating to the Property or
its present use under any legislation, agreement, covenant, condition, licence
or consent and, so far as the Covenantors are aware or might reasonably be
aware, there are no subsisting allegations of such a breach by any competent
authority or other person or any circumstances which might give rise to such a
breach.

 

51

 

 

25.9The Property is in a good state of repair and condition.

 

26.The Company's Liabilities

 

26.1The Company has no liability (present or future or ascertained or
contingent) in respect of:-

 

(a)any guarantee, indemnity, bond or similar obligation created or given, or
agreed to be created or given, by it;

 

(b)any warranty or representation given by it, except a warranty or
representation implied by law or any warranties given in the Contracts disclosed
to the Purchaser in respect of a transaction entered into by the Company in the
ordinary course of its trading;

 

(c)any claim against it by the Covenantors or any Connected Person of the
Covenantors or any indebtedness or Covenantors of the Company to the Covenantors
or any Connected Person of the Covenantors; or

 

(d)any shares, debentures or other securities of which it is or has been the
registered proprietor or beneficial owner.

 

26.2There is not outstanding any debt owing by the Company which ought in the
ordinary course to have been paid.

 

27.The Company’s Business

 

27.1The business of the Company is managed exclusively by its relevant officers
and employees and no person has authority to bind the Company other than their
relevant officers and employees acting in the ordinary and ostensible course of
their duties.

 

27.2The Company is not a member of any partnership, consortium, trade
association or any other association of persons (whether incorporated or not
incorporated).

 

27.3The Company does not carry on any business except the business disclosed to
the Purchaser.

 

28.General Legal Compliance

 

28.1The Company has obtained all necessary licences, consents, permits and
authorities (public and private) to enable it to carry on its business
effectively in the places and in the manner in which such business is now
carried on. All such licences, consents, permits and authorities are valid and
subsisting and have been complied with in all respects and there is no reason
why any of them should be suspended, cancelled or revoked.

 

28.2So far as the Covenantors are aware, there is not pending, or in existence,
any investigation or enquiry by, or on behalf of, any governmental or other body
in respect of the affairs of the Company or any of the Covenantors.

 

29.Competition

 

29.1The definition in this paragraph applies in this Deed.

 

Competition Law: the national and directly effective legislation of any
jurisdiction which governs the conduct of companies or individuals in relation
to restrictive or other anti-competitive agreements or practices (including, but
not limited to, cartels, pricing, resale pricing, market sharing, bid rigging,
terms of trading, purchase or supply and joint ventures), dominant or monopoly
market positions (whether held individually or collectively) and the control of
acquisitions or mergers.

 

52

 

 

29.2The Company is not engaged in any agreement, arrangement, practice or
conduct which amounts to an infringement of the Competition Law of any
jurisdiction in which the Company conducts business and no director is engaged
in any activity which would be an offence or infringement under any such
Competition Law.

 

29.3The Company is not the subject of any investigation, inquiry or proceedings
by any relevant government body, agency or authority in connection with any
actual or alleged infringement of the Competition Law of any jurisdiction in
which the Company conducts business.

 

29.4No such investigation, inquiry or proceedings as mentioned in paragraph 22.3
have been threatened or are pending and there are no circumstances likely to
give rise to any such investigation, inquiry or proceedings.

 

30.Insolvency

 

30.1No meeting has been convened at which a resolution will be proposed, no
petition has been presented, no order has been made and no resolution has been
passed for the winding-up of the Company or for the appointment of any
provisional liquidator, and no formal or informal meeting of all or any of its
creditors has been convened.

 

30.2No administrative receiver, receiver or manager has been appointed of the
whole or any part of the property, assets or undertaking of the Company.

 

30.3No administration order has been made appointing an administrator in respect
of the Company and no petition has been presented for an administration order in
respect of the Company.

 

30.4No voluntary arrangement has been proposed or approved under Part I
Insolvency Act 1986 and no compromise or arrangement has been proposed, agreed
to or sanctioned under section 425 Insolvency Act 1986 in respect of the
Company.

 

30.5No distress, execution or other process has been levied on or applied for in
respect of any asset of the Company.

 

30.6The Company has not stopped or suspended the payment of their debts or
received a written demand pursuant to section 123(1)(a) Insolvency Act 1986 and
the Company is not insolvent or unable to pay its debts within the meaning of
section 123 Insolvency Act 1986.

 

30.7No disqualification order has at any time been made pursuant to the
provisions of the Company Directors Disqualification Act 1986 against any former
or current officer of the Company or any of the Covenantors.

 

30.8There are no facts in existence which are likely to lead to any of the
events or circumstances referred to in this paragraph 23.

 

30.9The Company has not been a party to any transaction at an undervalue as
defined in section 238 of the Insolvency Act 1986 nor given or received any
preference as defined in section 239 of the Insolvency Act 1986, in either case
within the period of 2 years ending on the date of this Deed.

 

31.Anti-corruption

 

31.1The following definition in this paragraph applies in this Deed:

 

Associated Person: means in relation to a company, a person (including an
employee, agent or subsidiary) who performs or has performed services for or on
that company's behalf.

 

31.2The Company is and has not at any time engaged in any activity, practice or
conduct which would constitute an offence under the Bribery Act 2010.

 

31.3No Associated Person of the Company has bribed another person (within the
meaning given in section 7(3) of the Bribery Act 2010) intending to obtain or
retain business or an advantage in the conduct of business for the Company.

 

53

 

 

31.4Neither the Company nor any of its Associated Persons is or has been the
subject of any investigation, inquiry or enforcement proceedings by any
governmental, administrative or regulatory body or any customer regarding any
offence or alleged offence under the Bribery Act 2010, and no such
investigation, inquiry or proceedings have been threatened or are pending and
there are no circumstances likely to give rise to any such investigation,
inquiry or proceedings.

 

32.Taxation General

 

32.1Provisions or reserve (as appropriate) has been made in the Accounts for all
Taxation liable to be assessed on the Company or for which the Company is
accountable (whether primarily or otherwise) in respect of all income, profits
or gains earned, accrued or received on or before the Accounts Date or deemed to
have been or treated as earned, accrued or received for taxation purposes on or
before the Accounts Date and/or in respect of any event occurring or deemed to
have occurred on or before the Accounts Date, including distributions made on or
before the Accounts Date or provided for in the Accounts.

 

33.Compliance

 

33.1The Company has made all returns, claims for relief, applications,
notifications, computations and assessments (whether physically in existence or
electronically stored) ("Returns") that they are required by law to make. All
Returns have been properly submitted (whether physically or electronically)
within any relevant time limits to all relevant taxation authorities (whether of
the United Kingdom or elsewhere and the Returns are true, complete and accurate
in all Material respects, give full disclosure of all material facts and
circumstances and, so far as the Covenantors are aware, are not the subject of
any question or dispute.

 

33.2The Company has prepared, kept and preserved full and sufficient records as
required by law and to enable it to deliver correct and complete Returns and to
calculate any present or, so far as possible future liability for Taxation of
the Company, including without limitation in relation to a future disposal of
any of its assets, or its entitlement to any deduction, relief or repayment of
Taxation. Such records are accurate and up to date.

 

33.3The Company is not involved in any dispute with any Taxation Authority nor
has, within the past 12 months, been subject to any visit, audit, investigation,
discovery or access order by any Taxation Authority. So far as the Covenantors
are aware the Covenantors there are no circumstances existing which make it
likely that a visit, audit, investigation, discovery or access order will be
made in the next 12 months.

 

34.Taxation

 

34.1All payments by the Company to any person which ought to have been made
under deduction of Taxation have been so made and the Company has (if required
by law to do so) provided a certificate of deduction to such person in the
required form and property and punctually accounted to the relevant taxation
authority so deducted. The Company has properly and punctually paid all Taxation
which they have become liable to pay (and any penalty, fine, surcharge or
interest in connection with Taxation).

 

54

 

 

34.2The Company has accurately prepared and duly and timely filed all Tax
Returns which it is required to file and have paid all Taxes required to be paid
with respect to the periods covered by such Tax Returns. Such Tax Returns are
true and correct in all material respects. No deficiencies for any Taxes have
been asserted in writing or assessed against Company which remain unpaid and no
state of facts exists or has existed which would constitute grounds for the
assessment of any additional Taxes for any period for which Tax Returns have
been filed. So far as the Covenantors are aware, there are , no pending or
threatened actions, proceedings, investigations, audits or claims related to
Taxes of the Company. The Company has properly withheld and paid over to the
appropriate Taxing Authorities all Taxes required by it so to be withheld. There
are no agreements, waivers or arrangements providing for the extension of time
with respect to the assessment of any Tax owed by the Company. There are no tax
liens upon any assets of the Company. The Company has not made any payments, are
not obligated to make any payments, and are not a party to any agreements that
under any circumstances could obligate them to make any payments that will not
be deductible under Section 280G of the Code. The Company is not party to any
Tax allocation or sharing agreement. The Company has not been a United States
real property holding corporation within the meaning of Section 897(c) of the
Code during the applicable period specified in Section 897 (c)(1)(A)(ii) of the
Code.

 

35.US Subsidiaries

 

35.1The US Subsidiary is current with the filing and reporting of  all
applicable federal, state  and local tax returns and obligations, including ,
but not limited to, income, excise, sales, use , franchise and employment taxes.

 

35.2Save in the ordinary course of business, there are currently no taxes due,
including but not limited to,income, excise, sales, use , franchise, trust
fund and employment taxes in connection with the US Subsidiary.

 

35.3The US Subsidiary has not received any communications, written or oral, from
federal, state or local taxing authorities in connection with the filing and
reporting of its tax returns, including, but not limited to income, excise,
sales, use, franchise and employment taxes.

 

36.Distributions

 

The Company has not since the Accounts Date made or agreed to make any
distributions save as provided in the Accounts.

 

37.Value Added Tax

 

37.1The Company is registered and a taxable person for the purposes of the Value
Added Tax Act 1994 and have complied with and observed in all respects the terms
of all statutory provisions, directions, conditions, notices and agreements with
any Taxing Authority relating to value added tax.

 

38.Employees

 

38.1The Company has not remunerated any employee, officer or person rendering
services and there are no arrangements to pay any employee, officer or person
rendering services other than in cash payable to that employee, officer or
person and in respect of which the Company has a liability to account for tax
under PAYE or to make National Insurance contributions.

 

39.Stamp Duties

 

39.1There is no instrument which is necessary to establish the rights of the
Company or the title of the Company to any asset which is liable to stamp duty
(or any like duty or tax in a jurisdiction outside the United Kingdom) which has
not been duly stamped or which would attract stamp duty, interest or penalties
if brought within the relevant jurisdiction.

 

40.International

 

The Company is and always has been resident only in the jurisdiction in which it
was incorporated for Taxation purposes and for the purposes of any double
taxation agreement. The Company is not liable to, and have at no time incurred
any, Taxation in any jurisdiction other than the jurisdiction in which it was
incorporated.

 

55

 

  

Schedule 4
Limitation of Covenantors’ Liability

 

1.Definitions

 

Claim means a claim for breach of the Warranties (other than the Tax Warranties)
or any other claim for breach of or in relation to this Deed and/or the SPA but
does not include a claim under or in respect of the Tax Covenant;

 

Tax Claim means a claim under or in respect of the Tax Covenant or for breach of
the Tax Warranties; and

 

Tax Liability has the same meaning as a Liability to Taxation.

 

2.Financial Limits

 

2.1The Covenantors will not be liable for any Claim or Tax Claim unless the
Covenantors have a liability in respect of that Claim or Tax Claim in excess of
£15,000, excluding any liability for costs and interest.

 

2.2The Covenantors will not be liable for any Claim or Tax Claim unless the
Covenantors have a total liability in respect of all those claims (excluding
those for which no liability arises under paragraph 2.1) in excess of US
$100,000 excluding any liability for costs and interest, in which case the
Covenantors' total liability will be for the whole amount and not merely the
excess.

 

2.3The Warranties and covenants contained in the Tax Covenant are given by each
Covenantor on a several basis. No Covenantor will be liable in respect of any
Claim or Tax Claim for an amount greater than his Relevant Percentage of that
claim. The total liability of each Covenantor for all Claims and Tax Claims,
including for costs and interest, will not exceed the total value of the cash
consideration and the Promissory Notes received by him.

 

2.4If the Purchaser brings a successful Claim or Tax Claim against any
Covenantor, any amount to be paid by such Covenantor pursuant to such successful
Claim or Tax Claim, shall be paid to the Purchaser by the Covenantor: (i)
firstly in a reduction of the accrued interest and principal amount of the
Promissory Notes, in the aggregate, held by that Covenantor and (ii) secondly,
only once the entirety of the accrued interest and principal amount of the
Promissory Notes held by that Covenantor has been exhausted, by a payment by
that Covenantor to the Purchaser of the relevant amount of the cash
consideration received by him.

 

3.Notice

 

If the Purchaser becomes aware of any matter which gives or might give rise to a
Claim or Tax Claim, taking no account of paragraph 2.2 for this purpose, the
Covenantors will not be liable unless the Purchaser gives notice of the Claim as
soon as reasonably practicable and in any event within 25 Business Days of
becoming aware of that matter. The notice must specify in reasonable detail the
nature of the Claim or Tax Claim, the breach that results, unless the Claim or
Tax Claim is then contingent, a calculation of the amount claimed and attach any
supporting evidence as may then be available to the Purchaser.

 

4.Time Limits

 

4.1The Covenantors will not be liable in respect of a Claim or Tax Claim unless
notice of that claim complying with paragraph 3 has been given to the
Covenantors before the date (the expiry date) falling:

 

4.1.1in respect of any Tax Claim, four years from Completion;

 

4.1.2in respect of any other Claim, 24 months from Completion.

 

56

 

 

4.2The Claim will be deemed to be withdrawn (if it has not been previously
satisfied, settled or withdrawn) and no new Claim may be made in respect of the
facts giving rise to the withdrawn claim) unless proceedings in respect of that
Claim have been commenced by being both issued and served before the date
falling six months after the date on which the claim is notified in accordance
with paragraph 4.1 or in respect of a liability which becomes actual and
quantifiable having been contingent, six months after notice is received in
accordance with paragraph 5.

 

5.Contingent Claims

 

Before the expiry date set out in paragraph 4.1, no Covenantor will be liable
for any Claim or any claim for breach of a Tax Warranty to the extent that it
relates to a liability which is contingent unless it is notified in accordance
with paragraph 3 and recoverable when it becomes an actual and quantifiable
liability.

 

6.Conduct Of Third Party Claims

 

6.1If notice is given of a Claim under paragraph 3 which arises as a result of
or in relation to a liability or alleged liability to a third party (other than
to a Tax Authority) (a third party claim):

 

6.1.1the Purchaser will, and will procure the relevant Group Company to, keep
the Covenantors informed of the progress of the relevant third party claim and
provides the Covenantors with copies of all correspondence and other written
communications in relation to the third party claim other than those which have
been prepared by the Purchaser or its professional advisers with a view to
assessing the merits of the claim or are otherwise subject to legal professional
privilege;

 

6.1.2the Purchaser will not, and will procure the members of the Purchaser's
Group nor any relevant Group Company not to admit liability, settle or
compromise the third party claim or do anything likely to affect the liability
of any relevant Group Company or the Purchaser in respect of that third party
claim without the prior written consent of the Covenantors which shall not be
unreasonably withheld or delayed;

 

6.1.3the Purchaser will, and will procure the relevant Group Company to, give
reasonable access to all relevant documents, records and personnel to enable the
Covenantors to evaluate and exercise their rights under this paragraph 5.

 

6.2If notice is given of a Claim under paragraph 3 which arises as a result of
or in relation to a third party claim, the Covenantors may give notice to the
Purchaser at any time requiring:

 

6.2.1the Purchaser to, or procure the relevant Group Company to, take any action
as the Covenantors may reasonably request to conduct, avoid, dispute, resist,
defend, remedy, resolve, appeal, settle or compromise the third party claim (or
any event or fact which has or may give rise to it);

 

6.2.2the Purchaser to allow the Covenantors, in the name or on behalf of the
Purchaser or the relevant Group Company, to conduct, avoid, dispute, resist,
defend, remedy, resolve, appeal, settle or compromise the third party claim.

 

6.3The obligations of the Purchaser under paragraph 6.2:

 

6.3.1are subject to the Covenantors first indemnifying the relevant Group
Company and the Purchaser to the Purchaser's reasonable satisfaction against all
losses, costs, damages and expenses which may be incurred by those acts
requested by or carried out by the Covenantors; and

 

57

 

 

6.3.2will not require the Purchaser to take any action and will not permit the
Covenantors to take any action which, in the reasonable opinion of the
Purchaser, is materially harmful to the goodwill of the Group Companies.

 

7.Recovery From Third Parties

 

7.1Where the Purchaser or any Group Company or member of the Purchaser's Group
is entitled to recover from a third party (other than a Tax Authority) an amount
which relates to a Claim or potential Claim, the Purchaser will procure that it
or the relevant Group Company or that member of the Purchaser's Group takes all
possible steps to enforce the recovery before making a Claim against the
Covenantors.

 

7.2If the Purchaser or any Group Company or member of the Purchaser's Group
recovers (whether by payment, discount, credit, relief or otherwise) from a
third party (other than a Tax Authority) an amount which relates to a Claim,
that amount (less any reasonable costs and expenses incurred in obtaining that
recovery less any Taxation attributable to the recovery after taking account of
any tax relief available in respect of any matter giving rise to the Claim) will
reduce or satisfy, as the case may be, that Claim.

 

7.3If the Covenantor pays an amount in respect of a Claim and the Purchaser or
any Group Company or member of the Purchaser's Group subsequently recovers
(whether by payment, discount, credit, relief or otherwise) from a third party
(other than a Tax Authority) an amount which relates to the Claim, the Purchaser
will procure that it or the relevant Group Company or that member of the
Purchaser's Group, will pay to that Covenantor an amount equal to the lesser of
the amount recovered from the third party (less any reasonable costs and
expenses incurred in obtaining that recovery and less any Taxation attributable
to the recovery after taking account of any tax relief available in respect of
any matter giving rise to the Claim) and the amount previously paid by the
Covenantor to the Purchaser.

 

8.Insurance

 

Without affecting the Purchaser's duty to mitigate loss in respect of any breach
of this Deed, if in respect of any matter which could give rise to a Claim, the
Purchaser or any Group Company is entitled to claim under any policy of
insurance (or would have been entitled if it had maintained in force its cover
current at Completion), the amount of insurance money recovered (less any
reasonable costs and expenses incurred in obtaining that recovery) will reduce
or satisfy, as the case may be, that Claim.

 

9.Acts of the Purchaser

 

9.1No Covenantor will be liable in respect of a Claim or a Tax Claim if that
Claim or Tax Claim is attributable to, or is increased directly or indirectly as
a result of:

 

9.1.1any act, omission, transaction or arrangement carried out at the request of
the Purchaser before or at Completion;

 

9.1.2any act, transaction or arrangement carried out by the Purchaser or the
member of the Purchaser Group by the Board of Directors of the Parent knowing
the affect on or after Completion not in the ordinary course of business, where
there is a fault on behalf of the Purchaser or member of the Purchaser Group and
would not have caused the consequence but for the fault of the Purchaser or
member of the Purchaser Group;

 

9.1.3any admission of liability made by or on behalf of the Purchaser or by or
on behalf of any member of the Purchaser's Group on or after Completion in
respect of a liability that is subject to a bona fide dispute on grounds that
would excuse the Company, save to the extent that the admission of liability is
made at the express request of or with the written consent of the Covenantors;

 

58

 

 

9.1.4any breach by the Purchaser of any of its obligations under this Deed or
any of the documents referred to or incorporated in it or any obligations
entered into pursuant to it; or

 

9.1.5any reorganisation or change in ownership of any member of the Purchaser's
Group on or after Completion.

 

10.Other Exclusions

 

10.1The Covenantor will be liable in respect of a Claim to the extent that it
relates to any liability or obligation by any Group Company:

 

10.1.1in respect of which allowance, provision or reserve or a note was made in
terms that identify the liability or obligations in the Accounts, the Management
Accounts or the Audited Financial Statements;

 

10.1.2which would not have arisen but for, or is increased directly or
indirectly as a result of the passing of, or a change in, a law, rule,
regulation, interpretation of the law or administrative practice of a
government, governmental department, agency or regulatory body occurring on or
after the date of this Deed;

 

10.1.3which arises as a result of any change after Completion of the date to
which any Group Company makes up its accounts or the change to any accounting
policy, base, method, practice or estimation technique;

 

10.1.4which occurs as a result of or in connection with any change in the nature
of the business of the Company as carried on at Completion or the manner of
conducting it at Completion.

 

11.Remedies

 

11.1The Purchaser may not rescind or terminate this Deed after Completion in any
circumstances.

 

11.2The only remedy available to the Purchaser for breach of Warranty after
Completion will be damages for breach of contract. Those damages will be
assessed on the basis of the diminution in value of the Sale Shares (which value
will not be taken to be greater than the Consideration after taking into account
all compensating factors) and not on the basis of the loss or cost to a Group
Company in respect of the matter giving rise to the Claim.

 

11.3This Deed will be actionable only by the Purchaser and no other person will
be entitled to make any Claim or Tax Claim or take any action whatsoever against
a Covenantor under or arising out of or in connection with this Deed.

 

12.Ringfencing of Tax Claims

 

No claim under or in relation to this Deed, the SPA or any Transaction Document
may be made against a Covenantor to the extent that the claim relates to or is
in connection with Taxation or any Tax Liability except that claims in relation
to or in connection with Taxation or any Tax Liability may be made under the Tax
Warranties or the Tax Covenant.

 

13.General

 

13.1The Purchaser will procure that all reasonable steps are taken by it and any
Group Company and each member of the Purchaser's Group and all reasonable
assistance is given by it and any Group Company and each member of the
Purchaser's Group to avoid or mitigate any loss or liability (without prejudice
to any similar obligation existing at law generally or any other specific term
of this Deed) which might give rise to any Claim.

 

13.2The Purchaser will not be entitled to recover any loss or amount more than
once under this Deed.

 

59

 

 



 

Schedule 5

 

The Properties

 

Company   Property address       Monroe Staffing Services LLC   Mall Area,
Building 7, Durfee Union Mills, 187 Plymouth Avenue, Fall River MA02722      
Monroe Staffing Services LLC   Suites 15A, 15B & 15C, 855 Worcester Road,
Framingham, Massachusetts       Monroe Staffing Services LLC   First Floor and
use of Lower Level, 887 Main Street, Manchester, Connecticut       Monroe
Staffing Services LLC   Unit 104, 814 Elm Street, Manchester, New Hampshire    
  Monroe Staffing Services LLC   Nashua Telegraph Building, 60 North Main
Street, Nashua, NH       Monroe Staffing Services LLC   Suite 23 Calart Tower,
400 Reservoir Avenue, Providence R.I. 02907       Monroe Staffing Services LLC  
718 Jake Alexander Boulevard West, Salisbury, North Carolina       Monroe
Staffing Services LLC   Third Floor, 1985 Main Street, Northgate Professional
Center, Springfield, Massachusetts       Monroe Staffing Services LLC   1800
Barnum Avenue, Stratford, Fairfield, Connecticut       Monroe Staffing Services
LLC   35 Corporate Drive, Trumbull, Connecticut 06611       Monroe Staffing
Services LLC   Suite 1, 20 North Plain Industrial Road, Wallingford, CT 06492  
    Monroe Staffing Services LLC   767 Wolcott Street, Waterbury, Connecticut CT
06705       Monroe Staffing Services LLC   973 Orange Avenue, West Haven,
Connecticut       Monroe Staffing Services LLC   29 Mountain Street East,
Worcester, Worcester County, Massachusetts       Initio International   One
Hardwicks Square, Hardwicks Way, Wandsworth, London SW18 4AW

 

60

 

 

Signature page

 

SIGNED and DELIVERED as a )             DEED by BRENDAN FLOOD )             in
the presence of )    

 

Witness Signature:       Witness Name:       Address:               Occupation:
 

 

SIGNED and DELIVERED as a )             DEED by MATTHEW BRIAND )             in
the presence of )    

 

Witness Signature:       Witness Name:       Address:               Occupation:
 

 

SIGNED and DELIVERED as a )             DEED by STAFFING 360 SOLUTIONS )        
    INC, acting by _____________________ )             a director,  in the
presence of )    

 

Witness Signature:       Witness Name:       Address:               Occupation:
 

 

61

 

